               Case 2:20-mc-50408-NGE ECF No. 1, PageID.1 Filed 03/13/20 Page 1 of 94
                                                                  AUSA:      Claire Sobczak                Telephone: (202) 591-5418
AO 106 (Rev. 04/10) Application for a Search Warrant   Agent:                Michael Pemberton             Telephone: (313) 670-9117


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )                         2:20−mc−50408-1
          or identify the person by name and address)                  )          Case No.       Judge: Edmunds, Nancy G.
11190 Gratiot Ave.                                                     )                         Filed: 3/13/2020
Detroit, Michigan 48213                                                )
                                                                       )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of              Michigan              , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
18 USC§1347,18 USC§1343,18USC§1349 Health Care Fraud, Wire Fraud, Conspiracy to Commit Health Care Fraud
42USC§1320a-7b(b),21USC§841        Illegal Remunerations, Unlawful Distribution of a Controlled Substance
          The application is based on these facts:
See attached AFFIDAVIT.

                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                             ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                             Applicant’s signature
                                                                       Michael Pemberton, Special Agent
                                                                                             Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:         March 13, 2020
                                                                                                  Judge’s signature
City and state: Detroit, MI                                            Hon. David R. Grand              U. S. Magistrate Judge
                                                                                             Printed name and title
    Case 2:20-mc-50408-NGE ECF No. 1, PageID.2 Filed 03/13/20 Page 2 of 94



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF:
THE SEARCH OF                          Case No.

11190 Gratiot Ave.                     Filed Under Seal
Detroit, Michigan 48213

15200 Gratiot Ave.
Detroit, Michigan 48205
4673 Conner Ave.
Detroit, Michigan 48215

4600 E. 14 Mile Rd., Suite 2
Warren, Michigan 48092
1131 W. Warren Ave.
Detroit, Michigan 48201
23600 Harper Ave., Suite 101,
Saint Clair Shores, Michigan 48080

4484 Cardamon Ct.
Sterling Heights, Michigan 48314

6635 Cottonwood Knoll
West Bloomfield, Michigan 48322

7 Cabri Ln.
Dearborn Heights, Michigan 48217

50340 Nesting Ridge Dr.
Macomb, Michigan 48044

45361 Oak Forest Dr.
Northville, Michigan 48168
     Case 2:20-mc-50408-NGE ECF No. 1, PageID.3 Filed 03/13/20 Page 3 of 94




                      AFFIDAVIT IN SUPPORT OF
               AN APPLICATION FOR A SEARCH WARRANT

       I, Michael Pemberton, Special Agent for the Department of Health and

Human Services, Office of the Inspector General, being duly sworn, depose and

state as follows:

                               INTRODUCTION

1.     I am a Special Agent with the United States Department of Health and

Human Services (“HHS”), Office of Inspector General (“OIG”), assigned to the

Detroit, Michigan, Field Office. I joined the United States Air Force in 1995 and

served nearly 13 years on active duty. In 2000, while on active duty, I graduated

from the Air Force Office of Special Investigations (“AFOSI”) Academy at

Andrews Air Force Base, Maryland. I was an AFOSI Special Agent for the last

seven years of my Air Force career. From August 2008 to June 2015, I was a

Special Agent with the United States Environmental Protection Agency (“EPA”).

Upon becoming an EPA Special Agent, I graduated from the Criminal Investigator

Training Program at the Federal Law Enforcement Training Center at Glynco,

Georgia.

2.     I have been a Special Agent with HHS-OIG since June 2015. As a Special

Agent with HHS-OIG, I am responsible for investigating violations of United

States federal law, including, but not limited to, Title 18, United States Code,

Section 1347 (Health Care Fraud), Title 18, United States Code, Section 1343
      Case 2:20-mc-50408-NGE ECF No. 1, PageID.4 Filed 03/13/20 Page 4 of 94




(Wire Fraud), Title 18, United States Code, Section 1349 (Conspiracy to Commit

Health Care Fraud and Wire Fraud), Title 18, United States Code, Section 371

(Conspiracy to Pay and Receive Illegal Remunerations), Title 42, United States

Code, Section 1320a-7b(b) (Paying and Receiving Remunerations), Title 18,

United States Code, Section 1035 (False Statements In A Health Care Matter), and

Title 21, United States Code, Section 841 (Unlawful Distribution of a Controlled

Substance). In connection with investigating these offenses, I have participated in

the execution of search warrants for documents and other evidence in cases

involving violations of these offenses, including at medical facilities, such as

pharmacies, and individuals’ residences.

                        PURPOSE OF THE AFFIDAVIT

3.      This affidavit is written in support of an application to search the premises

of:

        a. City Drugs Pharmacy, Inc. (“City Drugs”), located at 11190 Gratiot Ave.,

           Detroit, Michigan 48213 (“Subject Premises 1”);

        b. Park Med Pharmacy LLC (“Park Med Pharmacy”) and Park Medical

           Centers (“PMC”), each located at 15200 Gratiot Ave., Detroit, Michigan

           48205 (“Subject Premises 2A” and “Subject Premises 2B,” respectively;

           collectively, “Subject Premises 2”);

        c. Conner Pharmacy LLC (“Conner”) and the records storage for Eastside


                                           3
     Case 2:20-mc-50408-NGE ECF No. 1, PageID.5 Filed 03/13/20 Page 5 of 94




          Pharmacy, Inc. (“Eastside”), located at 4673 Conner Ave., Detroit,

          Michigan 48215, (“Subject Premises 3”);

       d. Universal Pharmacy L.L.C. (“Universal”), located at 4600 E. 14 Mile

          Road, Suite 2, Warren, Michigan 48092 (“Subject Premises 4”);

       e. Wayne Campus Pharmacy LLC (“Wayne Campus”), located at 1131 W.

          Warren Ave., Detroit, Michigan 48201 (“Subject Premises 5”);

       f. Saint Clair Pharmacy LLC (“St. Clair”), located at 23600 Harper Ave.,

          Suite 101, Saint Clair Shores, Michigan 48080 (“Subject Premises 6”);

       g. the residence of Hassan Abdallah (“Abdallah”), located at 4484

          Cardamon Ct., Sterling Heights, Michigan 48314 (“Subject Premises 7”);

       h. the residence of Hassan Ghoul (“Ghoul”), located at 6635 Cottonwood

          Knoll, West Bloomfield, Michigan 48322 (“Subject Premises 8”);

       i. the residence of Hassan Khreizat (“Khreizat”), located at 7 Cabri Ln.,

          Dearborn Heights, Michigan 48217 (“Subject Premises 9”);

       j. the residence of Nofal Cholag (“Cholag”), located at 50340 Nesting

          Ridge Dr., Macomb, Michigan 48044 (“Subject Premises 10”); and

       k. the residence of Auday Maki (“Maki”), located at 45361 Oak Forest Dr.,

          Northville, MI 48168 (“Subject Premises 11”; collectively, “Subject

          Premises”), all within the Eastern District of Michigan.

4.     As discussed herein, the statements in this affidavit are based upon


                                         4
     Case 2:20-mc-50408-NGE ECF No. 1, PageID.6 Filed 03/13/20 Page 6 of 94




information I learned during the investigation, information provided to me by other

law enforcement agents, and my experience and background as an HHS-OIG

Special Agent. Since this affidavit is being submitted for the limited purpose of

supporting a search warrant, I have not included every fact known to me

concerning this investigation. I have set forth only the facts I believe are necessary

to establish probable cause to believe evidence of crime, fruits of crime,

contraband, and other items illegally possessed in violation of the aforementioned

federal laws are located at the Subject Premises.

5.      Based on my training and experience, I know that, generally, pharmacies

and doctor’s offices rely upon computers to create and store data, including billing

data, patient files, and claims data. For the reasons stated below, it is likely that

City Drugs, PMC, Park Med Pharmacy, Conner, Eastside, Universal, Wayne

Campus, and St. Clair’s patient records, claims data, drug order history, billings,

and other business records will be found stored on the computers and computer-

like devices located at Subject Premises.

6.      As discussed herein, there is probable cause to believe that certain items and

property are located within the Subject Premises, including but not limited to

financial records, patient files, computers, cellular telephones, and other evidence

and fruits and instrumentalities of violations of:

     A. Title 18, United States Code, Section 1347, Health Care Fraud;


                                            5
     Case 2:20-mc-50408-NGE ECF No. 1, PageID.7 Filed 03/13/20 Page 7 of 94




     B. Title 18, United States Code, Section 1343, Wire Fraud;

     C. Title 18, United States Code, Section 1349, Conspiracy to Commit Health

        Care Fraud and Wire Fraud;

     D. Title 42, United States Code, Section 1320a-7b(b), Illegal Remunerations;

     E. Title 18, United States Code, Section 371, Conspiracy to Pay or Receive

        Illegal Remunerations; and

     F. Title 21, United States Code, Section 841, Unlawful Distribution of a

        Controlled Substance.

                             VIOLATION STATUTES

7.      Title 18, United States Code, Section 1347, prohibits health care fraud:

Whoever knowingly and willfully executes, or attempts to execute, a scheme or

artifice—

     (1) to defraud any health care benefit program; or

     (2) to obtain, by means of false or fraudulent pretenses, representations, or

        promises, any of the money or property owned by, or under the custody or

        control of, any health care benefit program,

in connection with the delivery of or payment for health care benefits, items, or

services, shall be fined under this title or imprisoned not more than 10 years, or both.

8.      Title 18, United States Code, Section 1343, prohibits wire fraud: Whoever,

having devised or intending to devise any scheme or artifice to defraud, or for

                                          6
      Case 2:20-mc-50408-NGE ECF No. 1, PageID.8 Filed 03/13/20 Page 8 of 94




obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of wire,

radio, or television communication in interstate or foreign commerce, any writings,

signs, signals, pictures, or sounds for the purpose of executing such scheme or

artifice, shall be fined under this title or imprisoned not more than 20 years, or both.

9.      Title 18, United States Code, Section 1349, provides that any person who

attempts or conspires to commit health care fraud or wire fraud shall be subject to

the same penalties as those set forth in 18 U.S.C. §§ 1347 and 1343.

10.     Title 18, United States Code, Section 24(b), defines a “health care benefit

program” as, among other things, “any public or private plan . . . affecting

commerce, under which any medical benefit, item, or service is provided to any

individual, and includes any individual or entity who is providing a medical benefit,

item, or service, for which payment may be made under the plan.”

11.     Title 42, United States Code, Section 1320a-7b(b)(2)(A), prohibits knowingly

and willfully offering and paying any remuneration (including any kickback, bribe,

or rebate) in return for referring an individual to a person for the furnishing or

arranging of any item or service for which payment may be made in whole or part

by a federal health care benefits program as defined by 18 U.S.C. § 24(b).

12.      Title 42, United States Code, Section 1320a-7b(b)(1)(A), prohibits

knowingly and willfully soliciting and receiving any remuneration (including any


                                          7
      Case 2:20-mc-50408-NGE ECF No. 1, PageID.9 Filed 03/13/20 Page 9 of 94




kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in

kind in return for referring an individual to a person for the furnishing or arranging

for the furnishing of any item or service for which payment may be made in whole

or part by a federal health benefits program as defined by 18 U.S.C.§ 24(b).

13.     Title 18, United States Code, Section 371, prohibits conspiring to commit any

offense against the United States, or to defraud the United States, or any agency

thereof.

14.     Title 21, United States Code, Section 841(a)(1), provides that it is unlawful

for any person to knowingly or intentionally manufacture, distribute, dispense, or

possess with intent to manufacture, distribute, or dispense, a controlled substance.

               THE MEDICARE AND MEDICAID PROGRAMS

15.     The Medicare Program (“Medicare”) is a federally funded health care

program providing benefits to persons who are sixty-five years of age or older or

disabled. Medicare is administered by the Centers for Medicare and Medicaid

Services (“CMS”), a federal agency within the Department of Health and Human

Services (“HHS”). Individuals who receive Medicare benefits are Medicare

“beneficiaries.”

16.     Medicare is a “health care benefit program,” as defined by 18 U.S.C. § 24(b).

17.     Medicare has four parts: hospital insurance (Part A), medical insurance (Part

B), Medicare Advantage (Part C), and prescription drug benefits (Part D). Medicare


                                          8
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.10 Filed 03/13/20 Page 10 of 94




Part B helps pay the cost of physician services, medical equipment and supplies, and

other health services and supplies not paid by Part A. This investigation involves

Medicare Part D, prescription drug benefits.

18.   A pharmacy can participate in Medicare Part D by entering into a retail

network agreement directly with a plan or with one or more Pharmacy Benefit

Managers (“PBMs”). A PBM acts on behalf of one or more Medicare drug plans.

Through a plan’s PBM, a pharmacy can join the plan’s network. When a Medicare

Part D beneficiary presents a prescription to a pharmacy, the pharmacy submits a

claim either directly to the plan or to a PBM that represents the beneficiary’s

Medicare drug plan. The plan or PBM determines whether the pharmacy is entitled

to payment for each claim and periodically pays the pharmacy for outstanding

claims. The drug plan’s sponsor reimburses the PBM for its payments to the

pharmacy. PBMs sometimes contract with Pharmacy Services Administrative

Organizations (“PSAOs”) to administer some of its services, such as payments.

19.   CVS Caremark, OptumRx, and Express Scripts are three of several PBMs.

CVS Caremark processes and adjudicates claims electronically in Arizona.

OptumRx and Express Scripts process and adjudicate claims electronically outside

the state of Michigan.

20.   Medicare, through CMS, compensates the Medicare drug plan sponsors and

pays the sponsors a monthly fee for each Medicare beneficiary of the sponsors’


                                        9
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.11 Filed 03/13/20 Page 11 of 94




plans. Such payments are called capitation fees. The capitation fee is adjusted

periodically based on various factors, including the beneficiary’s medical

conditions. In addition, in some cases where a sponsor’s expenses for a beneficiary’s

prescription drugs exceed that beneficiary’s capitation fee, Medicare reimburses the

sponsor for a portion of those additional expenses.

21.      By becoming a participating provider in Medicare, enrolled providers agree

to abide by the policies, procedures, rules, and regulations governing reimbursement.

To receive Medicare funds, enrolled providers, together with their authorized agents,

employees, and contractors, are required to abide by all the provisions of the Social

Security Act, the regulations promulgated under the Act, and applicable policies,

procedures, rules, and regulations, issued by CMS and its authorized agents and

contractors.

22.      Medicare providers are required to maintain all records that disclose the extent

of services provided and significant business transactions for a period of at least six

years.

23.      Qlarant is the Medicare Part C and Part D program integrity contractor for

CMS under the National Benefit Integrity Medicare Drug Integrity Contract

(“MEDIC”). Qlarant’s role is to detect, prevent, and investigate allegations of fraud,

waste, and abuse in the Part C (Medicare Advantage organizations) and Part D

(prescription drug coverage) programs on a national level.


                                            10
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.12 Filed 03/13/20 Page 12 of 94




24.   The Michigan Medicaid Program (“Medicaid”) is a federal and state funded

health care program providing benefits to individuals and families who meet

specified financial and other eligibility requirements and certain other individuals

who lack adequate resources to pay for medical care. CMS is responsible for

overseeing the Medicaid program in participating states, including Michigan.

Individuals who receive benefits under the Medicaid program are also referred to as

“beneficiaries.”

25.   Medicaid covers the costs of medical services and products ranging from

routine preventive medical care for children to institutional care for the elderly and

disabled. Among the specific medical services and products provided by Medicaid

are reimbursements to pharmacies for the provision of prescription drugs. Generally,

Medicaid covers these costs if, among other requirements, they are medically

necessary and ordered by a physician.

                   BLUE CROSS BLUE SHIELD OF MICHIGAN

26.   Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit, privately

operated insurance company authorized and licensed to do business in the state of

Michigan. BCBS provided health care benefits, including prescription drug benefits,

to member entities and individuals. Individuals insured by BCBS were referred to

as BCBS “members.”




                                         11
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.13 Filed 03/13/20 Page 13 of 94




27.   BCBS had agreements with participating providers, including pharmacies, to

furnish medical services to BCBS members.

28.   BCBS was a “health care benefit program,” as defined by Title 18, United

States Code, Section 24(b).

                              SUBJECT PREMISES

 City Drugs (Subject Premises 1) and Park Med Pharmacy (Subject Premises
                                    2A)

                                    City Drugs

29.   City Drugs was a registered business entity with the Michigan Department of

Licensing and Regulatory Affairs (“LARA”). The following information is based on

publicly available documents filed with LARA on City Drugs’ behalf. Maki, Mohrib

Abdallah (“Mohrib”), and Raef Hamaed (“Hamaed”) incorporated City Drugs on

September 17, 2008. According to the Certificate of Incorporation, City Drugs’

registered address was 11190 Gratiot Ave., Detroit, MI 48213, which is Subject

Premises 1. City Drugs’ most recent annual report was for the year 2017 and listed

Maki as the Resident Agent. In 2019, Salwa Atwan (“Atwan”), President, filed a

certificate of dissolution on behalf of City Drugs. According to public records and

financial records the government has reviewed, Atwan appears to be Maki’s spouse.

30.   During the course of my investigation, I requested records from PBMs and

PSAOs for the pharmacies discussed in this affidavit. According to December 2014

and February 2017 provider certifications that City Drugs provided to Express

                                        12
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.14 Filed 03/13/20 Page 14 of 94




Scripts, a PBM, the practice address for City Drugs was Subject Premises 1, and City

Drugs had been at that address since approximately 2009. The provider certifications

listed Maki as the 100% owner and pharmacist-in-charge (“PIC”) of City Drugs.

31.   On July 31, 2019, I received information from Robert Regan, Pharmacy

Specialist, LARA Bureau of Professional Licensing (“LARA-BPL”), Pharmacy &

Drug Monitoring Section, pertaining to the location of records for City Drugs. Regan

provided me with a copy of an undated letter that Maki sent on behalf City Drugs to

the Michigan Board of Pharmacy. City Drugs’ address was listed as Subject Premises

1. The letter stated:

      Please be advised that City Drugs Pharmacy will not conduct any
      pharmaceutical business starting 09/01/2018. The pharmacy will be
      dissolved by the date mentioned. All hard copy records will be stored
      at the same location [i.e., Subject Premises 1] and all electronic records
      will be transferred to Park Med Pharmacy located on 15200 Gratiot Ave
      Detroit, MI 48205 [Subject Premises 2A]. All medications, including
      control medications, will be transferred to Park Med Pharmacy as well.
      Please let me know if you have any questions.

32.   Below this paragraph, the letter lists Subject Premises 1 as “Old Pharmacy”

and Subject Premises 2A as “New Pharmacy.” Maki’s signature appears at the

bottom of the letter.

33.   On October 15, 2019, I verified with Jacob Poynter, LARA-BPL, that City

Drugs had not provided any new information as to the location of its pharmacy

records.

34.   On February 20, 2020, an FBI agent went to Subject Premises 1 and verified

                                         13
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.15 Filed 03/13/20 Page 15 of 94




the former location for City Drugs and that it was closed. On a previous visit by

agents, while the front retail area of the pharmacy appeared to be empty, the agents

could not see the entirety of the space.

                                 Park Med Pharmacy

35.   Park Med Pharmacy is a registered business entity with LARA. The following

information is based on publicly available documents filed with LARA on Park Med

Pharmacy’s behalf. Park Med Pharmacy was organized on October 17, 2017. Park

Med Pharmacy’s articles of organization identify Maki as the resident agent. Park

Med Pharmacy’s 2020 annual report listed Maki as the resident agent and the

registered office as Subject Premises 2A.

36.   I reviewed the July 2018 Express Scripts provider certification for Park Med

Pharmacy, which listed the practice address for the pharmacy as Subject Premises

2A, and April 1, 2018 as the date the pharmacy opened for business. The provider

certification lists Maki as the 100% owner and PIC of Park Med Pharmacy.

37.   On February 25, 2020, I went to Subject Premises 2A and verified that Park

Med Pharmacy was located there.

                            PMC (Subject Premises 2B)

38.   PMC is a location of Park Family Health Care, P.C., which is a registered

business entity with LARA. The following information is based on publicly available

documents filed with LARA. Park Family Health Care, P.C. was incorporated on


                                           14
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.16 Filed 03/13/20 Page 16 of 94




April 14, 1995 by Dr. Richard M. Brown. On June 25, 1998, a Certificate of

Assumed name was filed for the d/b/a name of Park Medical Center. On November

13, 2018, a Certificate of Renewal of Assumed Name for the d/b/a name of Park

Medical Center was filed.

39.   In February 2020, I reviewed PMC’s website, www.parkmedicalcenters.com,

which lists Subject Premises 2B as one of its medical offices at which providers are

located.

40.   In February 2020, I reviewed information that Park Family Health Care, P.C.

provided to Medicare about its practice locations, one of which is Subject Premises

2B, and its d/b/a name, which was Park Medical Center. According to this

information, PMC began using Subject Premises 2B as a practice location in or

around February 2017.

41.   On February 25, 2020, I went to Subject Premises 2B and verified that PMC

was located there.

                     Eastside and Conner (Subject Premises 3)

                                     Eastside

42.   Eastside was a registered business entity with LARA. The following

information is based on publicly available documents filed with LARA on Eastside’s

behalf. Khreizat, Hamaed, and Abdallah incorporated Eastside on January 16, 2009.

The registered address for Eastside was 11854 E. Warren Ave., Detroit, MI 48215.


                                        15
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.17 Filed 03/13/20 Page 17 of 94




Eastside’s most recent annual report was filed for the year 2015 and listed Hamaed

as the resident agent. On November 7, 2016, a certificate of change of registered

office and/or change of resident agent was filed, changing the resident agent to

Abdallah.

43.   The April 2015 provider certification that Eastside provided to Express

Scripts, a PBM, listed Eastside’s practice address as 11854 E. Warren Ave., Detroit,

MI 48215 and stated that Eastside had been at that address since approximately 2008.

The provider certification listed the owners as Abdallah (50%), Hamaed (25%), and

Khreizat (25%), Abdallah as the PIC, and Khreizat as a pharmacist.

44.   On May 1, 2018, I received information from Regan, LARA-BPL, pertaining

to the location of records for Eastside. Regan informed me that Eastside, located at

11854 E. Warren Ave., Detroit, “was closed effective April 15, 2016” and all

“records and inventory were reportedly transferred to Conner Pharmacy at 4673

Conner St., Detroit,” which is Subject Premises 3.

45.   On October 15, 2019, I verified with Jacob Poynter, LARA-BPL, that LARA-

BPL had no new information as to the location of Eastside’s pharmacy records.

46.   On February 20, 2020, an FBI agent went to Eastside’s former location and

verified that Eastside closed.

                                      Conner

47.    Conner is a registered business entity with LARA. The following information


                                        16
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.18 Filed 03/13/20 Page 18 of 94




is based on publicly available documents filed with LARA on Conner’s behalf.

Conner was organized on October 1, 2014. According to the Articles of

Organization, the resident agent was Rami Zbib. On March 26, 2016, a certificate of

change of registered office and/or change of resident agent was filed, changing the

resident agent to Ghoul. The form listed Ghoul’s title as owner. Conner’s most recent

annual report was filed for the year 2019 and listed Ghoul as the resident agent and

the registered office as Subject Premises 3.

48.   According to the April 2016 provider certification that Conner provided to

Express Scripts, a PBM, the practice address for Conner was Subject Premises 3.

The provider certification listed Ghoul as the 100% owner and PIC of Conner as of

approximately April 2016.

49.   On February 20, 2020, an FBI agent went to Conner and verified it is currently

located at Subject Premises 3.

                          Universal (Subject Premises 4)

50.   Universal is a registered business entity with LARA. The following

information is based on publicly available documents filed with LARA on

Universal’s behalf. Khreizat organized Universal on January 7, 2008. According to

the Articles of Organization, Khreizat was also the resident agent. Universal’s 2020

annual report listed Cholag as the resident agent and the registered office as 4600 E.

14 Mile Rd., Suite 2, Warren, MI 48092. This is Subject Premises 4.


                                         17
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.19 Filed 03/13/20 Page 19 of 94




51.   According to July 2015 and July 2018 provider certifications that Universal

provided to Express Scripts, a PBM, the practice address for Universal is Subject

Premises 4 since approximately April 2008. The provider certifications listed

Khreizat (50%) and Cholag (50%) as the owners and Cholag as the PIC.

52.   On February 20, 2020, an FBI agent went to Universal and verified it is

currently located at Subject Premises 4.

                      Wayne Campus (Subject Premises 5)

53.   Wayne Campus is a registered business entity with LARA. The following

information is based on publicly available documents filed with LARA on Wayne

Campus’s behalf. Wayne Campus was incorporated on May 18, 2011. On September

21, 2011, the Articles of Organization were amended to change the resident agent to

Abdallah and a certificate of change of registered office and/or change of resident

agent was filed changing the resident agent to Abdallah. Wayne Campus’s most

recent annual report for the year 2015 listed Abdallah as the resident agent and the

registered office as 1131 W. Warren, Detroit, MI 48201. This is Subject Premises 5.

54.   According to two provider certifications that Wayne Campus provided to

Express Scripts, a PBM, the practice address for Wayne Campus is Subject Premises

5 since approximately 2012. The provider certification dated April 17, 2015 listed

the owners as Ali Abdelrazzaq (“Abdelrazzaq”) (30%), Abdallah (18%), Kindy

Ghussin (16%), Hamaed (18%), and Abeer Rizek (“Rizek”) (18%); I know from


                                           18
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.20 Filed 03/13/20 Page 20 of 94




reviewing public records and U.S. Customs and Border Patrol Reports that Rizek is

married to Tarek Fakhuri (“Fakhuri”). Abdelrazzaq was listed as the PIC. The

December 12, 2017 provider certification listed Abdelrazzaq as the 100% owner and

PIC. According to documents provided by LARA, Abdelrazzaq became the 100%

owner in early 2017.

55.   On February 25, 2020, I and another agent went to Subject Premises 5 and

verified Wayne Campus is located there. Subject Premises 5 is within a grocery store

called University Foods Market.

                          St. Clair (Subject Premises 6)

56.   St. Clair is a registered business entity with LARA. The following information

is based on publicly available documents filed with LARA on St. Clair’s behalf.

According to the Articles of Organization, Ghoul organized St. Clair on July 17,

2017, Ghoul was the resident agent, and the registered office was 6635 Cottonwood

Knoll, West Bloomfield, MI 48322, which is Subject Premises 8, Ghoul’s home

address. On December 15, 2017, a certificate of change of registered office and/or

change of resident agent was filed, changing the Registered Office address to 23600

Harper Ave., Suite 101, Saint Clair Shores, MI 48080. This is Subject Premises 6.

St. Clair’s most recent annual report for the year 2019 listed Ghoul as the resident

agent and the registered office address as Subject Premises 6.

57.   According to the provider certification that St. Clair provided to Express


                                         19
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.21 Filed 03/13/20 Page 21 of 94




Scripts, a PBM, the practice address for St. Clair is Subject Premises 6. The provided

certification listed Ghoul (50%) and Mussa Mustapha (50%) as the owners and

Ahmad Reslan (“Reslan”) as the PIC.

58.   On February 25, 2020, I visited Subject Premises 6 and verified that it is open

and operating. St. Clair is located in a one-story building that also contains a doctor’s

office. St. Clair has a separate entrance and space within the building.

               Hassan Abdallah’s Residence (Subject Premises 7)

59.   According to Michigan Secretary of State driver’s license records, Abdallah’s

current home address is 4484 Cardamon Ct., Sterling Heights, Michigan 48314,

which is Subject Premises 7. A public records database search conducted on

February 20, 2020, indicated that Abdallah’s current address is Subject Premises 7.

                 Hassan Ghoul’s Residence (Subject Premises 8)

60.   According to Michigan Secretary of State driver’s license records, Ghoul’s

current home address is 6635 Cottonwood Knoll, West Bloomfield, Michigan

48322, which is Subject Premises 8. A public records database search conducted on

February 20, 2020, indicated that Ghoul’s current address is Subject Premises 8.

                Hassan Khreizat’s Residence (Subject Premises 9)

61.   According to Michigan Secretary of State driver’s license records, Khreizat’s

current home address is listed as 7 Cabri Ln, Dearborn Heights, Michigan 48127

(Subject Premises 9). A public records database search conducted on February 20,


                                           20
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.22 Filed 03/13/20 Page 22 of 94




2020, indicated that Khreizat’s current address is Subject Premises 9.

                Nofal Cholag’s Residence (Subject Premises 10)

62.   According to Michigan Secretary of State driver’s license records, Cholag’s

current home address is listed as 50340 Nesting Ridge Dr., Macomb, Michigan

48044 (Subject Premises 10). A public records database search conducted on

February 20, 2020, indicated that Cholag’s current address is Subject Premises 10.

                Auday Maki’s Residence (Subject Premises 11)

63.   According to Michigan Secretary of State driver’s license records, Maki’s

current home address is listed as 45361 Oak Forest Dr., Northville, Michigan 48168

(Subject Premises 11). A public records database search conducted on February 20,

2020, indicated that Maki’s current address is Subject Premises 11.

                                FRAUD SCHEME

64.   A common pharmacy fraud scheme is to bill Medicare, Medicaid, and other

health insurers for medication that the pharmacy does not actually dispense to

patients. Put another way, at a high-level, the pharmacy is submitting a higher

volume of medication in claims to Medicare, Medicaid, and other insurers than it

purchased during the relevant period; based on my experience and training, this is

often referred to as a “shortage” scheme. This is indicative of fraud because a

pharmacy cannot dispense more medications than it has purchased. Typically,

although not always, Medicare and Medicaid pay significant sums for these


                                         21
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.23 Filed 03/13/20 Page 23 of 94




“shortage” medications. For example, inhalers and pain creams are common

shortage medications because insurers may pay hundreds of dollars for those

medications. However, pharmacies can bill but not dispense any medication. Over

the course of the last four-plus years I have investigated shortage schemes, I have

interviewed many patients, who have told me that both expensive and inexpensive

medications (ranging from inhalers like Advair, Symbicort, QVAR, Spiriva, and

HIV medication to creams and other items) were billed to Medicare, Medicaid, and

other insurers that they never received from a particular pharmacy.

65.   I will provide a simplified overview of how the shortage analysis is conducted

to assist the Court in evaluating this search warrant application. In general,

investigating a shortage scheme involves three steps: first, agents obtain a

pharmacy’s drug purchase records from pharmaceutical wholesalers. Agents identify

wholesalers based on financial records for the pharmacy and its owner, which

identify purchases from wholesalers, and submissions from the pharmacy to state

regulators and PBMs about the wholesalers used by the pharmacies; second, agents

obtain Medicare and Medicaid claims data for the pharmacy; third, agents request

that Qlarant conduct a shortage analysis for the time period for which it has drug

purchase records and claims data.

66.   Using the pharmacy’s purchase records from the wholesalers and the claims

data, Qlarant will pick a representative sample of prescription medications and


                                        22
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.24 Filed 03/13/20 Page 24 of 94




compare the volume purchased with the volume dispensed in Medicare and Medicaid

claims. Qlarant will then identify the volume of any shortage for each medication

reviewed and the estimated amount that Medicare and Medicaid would have paid for

medication billed but not dispensed. Because this analysis generally does not include

claims data from any private insurers, the shortage amounts are conservative

numbers because they do not incorporate any claims for that medication billed to

private insurers.1

67.   Based on the shortage analyses performed in this investigation, the owners

and operators of the aforementioned pharmacies fraudulently billed Medicare,

Medicaid, and other insurers for medications that were not dispensed to

beneficiaries. The pharmacies did not have sufficient drug inventory to dispense

numerous expensive medications billed to Medicare and Medicaid.

68.   Pharmacies will also submit claims for medications disbursed to patients that

post-date the date the patient died. Often, this is because the pharmacy has an

automatic refill system in place that sends a claim to Medicare, Medicaid, and other

insurers after a certain time period has passed since the prior fill of that prescription.

However, whether a prescription is an automatic refill or not, if a patient does not



      1
        However, because Blue Cross Blue Shield (“BCBS”) is a major health
insurance company in Michigan, once Qlarant determines which medications were
short, BCBS is often asked to provide the sum that it paid on claims that pharmacy
submitted for the shortage medications.
                                           23
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.25 Filed 03/13/20 Page 25 of 94




pick up a prescription, the pharmacy is obligated to reverse the claim within a certain

time. In my training and experience, pharmacies committing fraud often submit

claims for beneficiaries who are already dead and never reverse them. The

pharmacies involved in this investigation submitted post-death claims.

69.   The owners/operators of the aforementioned pharmacies submitted false and

fraudulent claims through interstate wires from Michigan to Medicare, Medicaid,

and other insurers. The claims were processed and adjudicated electronically by CVS

Caremark, OptumRx, and Express Scripts, among other PBMs, outside the state of

Michigan.

               PROBABLE CAUSE FOR SUBJECT PREMISES

                              Cooperating Witnesses

70.   Cooperating Witness 1 (“CW-1”) is known to agents and pleaded guilty to

conspiracy to commit health care fraud in the Eastern District of Michigan. CW-1

has not yet been sentenced. CW-1 owned a pharmacy and pleaded guilty stemming

from a scheme in which CW-1’s pharmacy billed for prescriptions that were not

dispensed and paid kickbacks to induce beneficiaries to fill their prescriptions at

CW-1’s pharmacy. I interviewed CW-1 in March 2017 and February 2020. CW-1

provided the following information based on conversations CW-1 had with

Abdallah.

71.   CW-1 knows Abdallah. They had multiple conversations, including some as


                                          24
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.26 Filed 03/13/20 Page 26 of 94




recently as 2016, about their respective pharmacies and the fraud schemes they were

each engaged in. Abdallah told CW-1 that Abdallah owned Conner, Eastside, a

pharmacy near Wayne State University, a pharmacy in Ohio that he had sold, another

pharmacy that he opened in Ohio, and another pharmacy on Gratiot Avenue next to

Dr. Eduardo Abellana’s (“Dr. Abellana”) office. CW-1 also stated that City Drugs

sounded familiar as a pharmacy that Abdallah owned. I know from records I have

reviewed in this case that Wayne Campus is located near Wayne State University,

and that Abdallah sold his interest in a pharmacy in Ohio in approximately 2012 or

2013 and subsequently opened a different pharmacy in Ohio. In addition, documents

obtained from the Michigan Department of Health and Human Services, Office of

Inspector General (“MDHHS-OIG”) and documentation that Dr. Abellana provided

to Medicare indicated that, around the time of CW-1’s interview, Dr. Abellana had

an office at 11180 Gratiot Ave, located next to Subject Premises 1.

72.   Abdallah told CW-1 that Abdallah partnered with different individuals for his

pharmacies, including Hamaed and individuals named Tarek and Auday, which are

Fakhuri and Maki’s first names, respectively. Abdallah told CW-1 that Abdallah

submitted claims for prescriptions that he did not dispense and submitted claims for

automatic refills even if the patient did not want the medication. Abdallah stated that

if his pharmacies were audited, he would be in trouble. Abdallah stated that he tried

to conceal his shortages by keeping enough inventory and invoices to cover an


                                          25
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.27 Filed 03/13/20 Page 27 of 94




invoice review by the PBM for which the pharmacy billed through the most.

73.   Abdallah also told CW-1 that he sold opioid prescriptions for cash.

74.   Cooperating Witness 2 (“CW-2”), a relative of CW-1, is known to agents and

pleaded guilty to conspiracy to commit health care fraud in the Eastern District of

Michigan. CW-2 has not yet been sentenced. CW-2 owned a pharmacy and worked

at a different pharmacy and pleaded guilty stemming from a scheme in which these

pharmacies billed for prescriptions that were not dispensed and paid kickbacks to

induce beneficiaries to fill their prescriptions these pharmacies. I interviewed CW-2

in March 2017 and February 2020 and CW-2 provided the following information

based on conversations CW-2 had with Abdallah.

75.   CW-2 knows Abdallah. They had multiple conversations between 2010 and

2014 about their respective pharmacies and the fraud schemes they were each

engaged in. Abdallah told CW-2 that Abdallah partnered with different individuals

for his pharmacies, including Hamaed, Fakhuri, and Maki. Abdallah stated that he

owned Conner, Eastside, a pharmacy by Wayne State University, and another

pharmacy in a doctor’s office. As stated above, City Drugs was located next to Dr.

Abellana’s office. Abdallah told CW-2 that Abdallah submitted claims for

prescriptions that he did not dispense and submitted claims for automatic refills even

if the patient did not want the medication without reversing the claims. Abdallah

stated that if his pharmacies were audited, he would be in trouble. Abdallah stated


                                         26
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.28 Filed 03/13/20 Page 28 of 94




that he tried to conceal his shortages by keeping enough inventory and invoices to

cover an invoice review by the largest PBM. He told his partners to do this as well.

Abdallah stated that he filled narcotics prescriptions for cash; whether he did this at

all of his pharmacies or only a subset is not known at this time. Abdallah stated that

he closed and opened pharmacies on multiple occasions to avoid detection.

76.     Abdallah also discussed with CW-2 the amount for which he could sell opioid

prescriptions in cash.

                                     City Drugs

                           Qlarant Invoice Reconciliation

77.     I requested drug purchase records and received responses from the

pharmaceutical wholesalers used by City Drugs, which are listed below. I furnished

all of the wholesaler records and Medicare and Medicaid data that I received to

Qlarant and requested an invoice review for the period of January 1, 2011 through

February 5, 2018. Qlarant compared invoices for City Drugs’ drug purchases to

Medicare and Medicaid claims data for this period.

78.     On April 30, 2018, Qlarant provided the following summary of its invoice

review:

      Wholesalers with Supportive Invoices: Anda, Cardinal Health-Harvard Drug
      Group, Cardinal Health-ParMed, and McKesson
      Date Range of Invoice Review: 1/1/2011 – 2/5/2018

      Number of Drugs Reviewed: 55

                                          27
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.29 Filed 03/13/20 Page 29 of 94




      Total Number of Drugs Short to Medicare: 53

      Total Number of Drugs Short to Medicaid: 35

      Approximate Loss to Medicare: $2,097,515.71

      Approximate Loss to Medicaid: $1,598,038.72

      Approximate Combined Loss to Medicare and Medicaid: $3,695,554.43.

79.     Qlarant provided the following summary of City Drugs’ top ten drug shortages

by approximate combined loss to Medicare and Medicaid:

                    Drug Name                         Approx. Dollar Loss
              Aug Betamet Oin 0.05%                      $470,539.14
                QVAR AER 80MCG                           $404,986.69
              Advair Disku Aer 250/50                    $312.128.60
                QVAR Aer 40MCG                           $242,648.93
                 Lyrica Cap 75MG                         $234,808.72
                Spiriva Cap handihlr                     $212,459.12
                 Abilify Tab 5MG                         $174,927.31
                 Lantus Inj 100/ml                       $152,177.48
               Symbicort Aer 160-4.5                     $150,730.51
                    Triumeq Tab                          $135,948.68

80.     In sum, Qlarant concluded that City Drugs’ inventory of prescription drugs

was not sufficient to support its claim submissions to Medicare and Medicaid for at

least 53 of the 55 drugs selected for the analysis. Based upon the shortage detected,

Qlarant concluded that Medicare and Medicaid paid City Drugs approximately

$3,695,554.43 for medications that City Drugs did not have sufficient inventory to

dispense. The shortage drugs that caused the highest dollar loss were Augmented

Betamethasone Ointment, QVAR (inhaler), Advair Disku (inhaler), and Lyrica.

                                         28
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.30 Filed 03/13/20 Page 30 of 94




                           BCBS Shortage at City Drugs

81.   On May 30, 2018, based on the Medicare and Medicaid shortage medications

identified by Qlarant, BCBS provided a financial impact letter indicating that BCBS

paid $42,872.61 in claims submitted by City Drugs for those shortage medications

over the same period as Qlarant’s analysis.

                  Billing for Deceased Beneficiaries at City Drugs

82.   I conducted a review of the Medicare Part D claims data and Medicaid claims

data for City Drugs, which revealed that City Drugs billed for medication

purportedly dispensed to beneficiaries after they were deceased. Between

approximately 2011 and January 2016, City Drugs submitted 13 claims for

medications purportedly dispensed to beneficiaries after their dates of death.

                               Beneficiary Interview

      83.    In November 2019 and January 2020, I interviewed P.M., a Medicaid

beneficiary who picked up prescriptions at City Drugs. Claims data reflects P.M.

purportedly received prescriptions from 2010 to 2012 and 2016 to 2018. P.M.

identified Maki as the pharmacist at City Drugs. P.M. stated that s/he did not receive

all of the medication that City Drugs billed to his/her Medicaid insurance.

      84.    For example, P.M. only received Lyrica once. It had severe side effects

the first time P.M. took it so s/he never took it again. However, between April 2016

and March 2018, City Drugs billed P.M.’s Medicaid insurance for Lyrica


                                         29
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.31 Filed 03/13/20 Page 31 of 94




approximately 19 times. Lyrica is one of the shortage medications that Qlarant

identified.

      85.     As a second example, P.M. stated that s/he only needed an Albuterol

inhaler but received others from City Drugs that s/he did not need. P.M. received

about six or seven inhalers in 2018. However, in 2018, City Drugs actually billed

P.M.’s Medicaid insurance for 18 inhalers. Approximately half of City Drugs’ top

ten shortage medications are inhalers.

      86.     As a third example, P.M. stated that s/he never received Acyclovir.

Nevertheless, between May 2016 and May 25, 2018, City Drugs billed P.M.’s

Medicaid insurance for Acyclovir approximately 19 times, with Dr. Abellana listed

as the prescribing physician. P.M. recalled that Dr. Abellana did initially prescribe it

but, before P.M. picked it up, P.M. looked it up and saw that it was for herpes. P.M.

saw another doctor who stated that P.M. did not have herpes. P.M. subsequently

confronted Dr. Abellana. S/he did not pick up the medication from City Drugs.

                                         PMC

87.   Evidence obtained during the course of the investigation supports that Dr.

Abellana is part of the fraud scheme described in this affidavit. As stated above, Dr.

Abellana’s office used to be located next to City Drugs. MDHHS-OIG determined

that, from January 2009 to September 2015, Dr. Abellana was responsible for 75%

of all prescriptions filled at City Drugs. When City Drugs closed, Maki opened Park


                                          30
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.32 Filed 03/13/20 Page 32 of 94




Med Pharmacy in the same building as PMC. According to information that PMC

provided to Medicare through the Provider Enrollment, Chain, and Ownership

System, the PMC location next to City Drugs closed in or around October 2017. The

PMC location next to Park Med Pharmacy opened earlier in 2017. According to data

that I have reviewed, from July 2017 through June 2019, Dr. Abellana was

responsible for prescriptions constituting approximately 66% of the amount that Park

Med Pharmacy received from Medicare. In this same period, the next two

pharmacies that received the greatest amount of Medicare reimbursements from Dr.

Abellana’s prescriptions were Conner and another pharmacy that Maki incorporated.

88.   As noted above, information provided to Medicare stated that Dr. Abellana is

practicing in Subject Premises 2B. In addition, I called PMC on February 20, 2020

and verified that Dr. Abellana practices at Subject Premises 2B. The individual I

spoke to at PMC also confirmed that Dr. Abellana’s old practice address was 11180

Gratiot Ave., Detroit, Michigan.

89.   CW-2 stated that Abdallah told him/her that Abdallah paid kickbacks to Dr.

Abellana of $5 per prescription.

90.   As stated above, Dr. Abellana prescribed Conner patient P.M. Acyclovir,

which was medically unnecessary and never filled. Nevertheless, Conner submitted

19 claims for Acyclovir, which Dr. Abellana noted as the prescribing doctor in the

claims data.


                                        31
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.33 Filed 03/13/20 Page 33 of 94




      91.    Medicaid beneficiary K.M. was interviewed in December 2019 and

January 2020. K.M. stated that s/he used to get prescriptions filled at City Drugs.

Claims data indicates that K.M. purportedly received prescriptions from City Drugs

in 2010, 2012, and 2014 to 2018. K.M. stated that s/he had never saw Dr. Abellana

and never received any of the prescriptions allegedly written by Dr. Abellana as set

forth in City Drugs’ claims data. City Drugs’ claims data shows 54 prescriptions

supposedly written by Dr. Abellana and filled between May 2010 and January 2018.

92.   Medicare beneficiary L.S. was a patient of Dr. Abellana, City Drugs, and Park

Med Pharmacy. Claims data indicates that L.S. purportedly received prescriptions

from City Drugs from 2011 to 2018, including with Dr. Abellana as the prescribing

doctor in 2011 and from 2013 to 2018, and from Park Med Pharmacy from 2018 to

2019, including with Dr. Abellana as the prescribing doctor in 2018 and 2019. L.S.

is P.M.’s significant other. L.S. stated that when he was at City Drugs, Dr. Abellana

called the pharmacist at City Drugs to tell the pharmacist what to fill. L.S. was not

part of this conversation. L.S. subsequently received medication s/he did not want or

need, including inhalers, which L.S. told Maki. Moreover, L.S. continued to receive

medications s/he did not need, some of which he returned to the pharmacy. These

claims were not reversed. L.S.’s insurance was also billed for medication that L.S.

never received, including inhalers, and Lyrica.

93.   I reviewed L.S.’s Medicare data and confirmed that Dr. Abellana was the


                                         32
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.34 Filed 03/13/20 Page 34 of 94




prescribing doctor for the vast majority of L.S.’s prescriptions at City Drugs from

February 2013 to January 2018 and at Park Med Pharmacy from August 2018 to

October 2019.

                                     Eastside

                          Qlarant Invoice Reconciliation

94.   I requested drug purchase records and received responses from the

pharmaceutical wholesalers used by Eastside, which are listed below. I furnished all

of the wholesaler records I received to Qlarant and requested an invoice review for

the period of January 3, 2011 through April 22, 2016. Qlarant compared invoices for

Eastside’s drug purchases to Medicare and Medicaid claims data for this period.

95.   On May 2, 2018, Qlarant finalized its invoice review of Eastside and provided

the following summary:

      Wholesalers with Supportive Invoices: Anda, Auburn, Cardinal Health-
      Harvard Drug Group, Cardinal Health-ParMed, Match Rx, McKesson,
      Quest, and Trxade
      Date Range of Invoice Review: 1/3/2011 – 4/22/2016

      Number of Drugs Reviewed: 109

      Total Number of Drugs Short to Medicare: 79

      Total Number of Drugs Short to Medicaid: 14

      Approximate Loss to Medicare: $2,079,423.21

      Approximate Loss to Medicaid: $396,481.88


                                        33
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.35 Filed 03/13/20 Page 35 of 94




      Approximate Combined Loss to Medicare and Medicaid: $2,475,905.09.

96.   Qlarant provided the following summary of Eastside’s top ten drug shortages

by approximate combined loss to Medicare and Medicaid:

                  Drug Name                           Approx. Dollar Loss
               Abilify Tab 10 Mg                         $393,488.36
              Spiriva Cap handihlr                       $237,323.21
            Advair Disku Aer 250/50                      $195,705.69
              Renvela Tab 800 Mg                         $133,315.15
            Seroquel XR Tab 300 Mg                       $107,694.04
             Symbicort Aer 160-4.5                        $95,233.55
                Abilify Tab 5MG                           $71,275.48
                Lantus Inj 100/ml                         $70,590.37
               Abilify Tab 15 Mg                          $64,727.63
            Seroquel XR Tab 200 Mg                        $64,475.56

97.   In sum, Qlarant concluded that Eastside’s inventory of prescription drugs was

not sufficient to support its claim submissions to Medicare and Medicaid for at least

79 of the 109 drugs selected for the analysis. Based upon the shortage detected,

Qlarant concluded that Medicare and Medicaid paid Eastside approximately

$2,475,905.09 for medications that Eastside did not have sufficient inventory to

dispense. The shortage drugs that caused the highest dollar loss were Abilify, Spiriva

Can Handihlr (inhaler), Advair Disku (inhaler), and Renvela.

                            BCBS Shortage for Eastside

98.   On May 30, 2018, based on the Medicare and Medicaid shortage medications

identified by Qlarant, BCBS provided a financial impact letter indicating that BCBS

paid $196,910.15 in claims submitted by Eastside for those shortage medications

                                         34
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.36 Filed 03/13/20 Page 36 of 94




over the same period as Qlarant’s analysis.

                   Billing for Deceased Beneficiaries at Eastside

99.   I conducted a review of the Medicare Part D claims data and Medicaid claims

data for Eastside, which revealed that Eastside billed for medication purportedly

dispensed to beneficiaries after they were deceased. Between approximately January

2010 and December 2015, Eastside submitted 145 claims for medications

purportedly dispensed to beneficiaries after their dates of death.

                                Beneficiary Interview

      100. In October 2019 and January 2020, I interviewed D.R., a Medicare

beneficiary who picked up prescriptions at Eastside.            Claims data reflects

prescriptions supposedly dispensed to D.R. from at least 2011 until the spring of

2016. D.R. identified Abdallah as the owner and person who ran Eastside. D.R.

stated that s/he did not receive all of the medication that Eastside billed to his/her

Medicare and Medicaid insurance.

101. As an example, D.R. stated that s/he switched from Advair to Spiriva at some

point and never received both of them at the same time. D.R. stated that if s/he were

billed for both, D.R. did not receive the Advair. D.R.’s Medicare data indicates that

Eastside submitted claims for Advair monthly from February 2011 to October 2011

and then Spiriva monthly from August 2014 to March 2016. In February 2015,

Eastside resumed submitting claims for Advair, which D.R. did not receive.


                                          35
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.37 Filed 03/13/20 Page 37 of 94




Qlarant’s shortage analysis identified Advair as one of Eastside’s largest shortage

medications.

102. As another example, D.R. stated that s/he did not receive Proair inhalers.

Nevertheless, from January 2011 to March 2016, Eastside submitted claims for 64

Proair inhalers. Qlarant identified Proair as a shortage medication at Eastside.

                                     Universal

                    Michigan Medicaid Invoice Reconciliation

103. In 2016, the Michigan Department of Health and Human Services—Office of

Inspector General (“MDHHS-OIG”) conducted an invoice review of Universal for

the period January 1, 2013, through January 31, 2016. MDHHS-OIG’s invoice

review compared Universal’s drug purchases to its Medicaid billing for this period.

MDHHS-OIG determined that Universal had a shortage of a number of medications

that resulted in a loss to Medicaid of $262,421.31. MDHHS-OIG typically reviews

only claims submitted to Medicaid and not to Medicare.

                           Qlarant Invoice Reconciliation

104. During the MDHHS-OIG invoice review, Universal told MDHHS-OIG which

pharmaceutical wholesalers it used. MDHHS-OIG provided me with Universal’s

drug purchase records utilized in its invoice review of Universal for the above-stated

period.

105. The records provided by MDHHS-OIG contained drug sale or purchase


                                         36
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.38 Filed 03/13/20 Page 38 of 94




records from the pharmaceutical wholesalers listed below.

106. I furnished all of the wholesaler records I received to Qlarant and requested

an invoice review for the period of January 2, 2013, through January 29, 2016.

Qlarant compared invoices for Universal’s drug purchases to both Medicare and

Medicaid claims data for this period.

107. On November 2, 2018, Qlarant finalized its invoice review of Universal and

concluded the following:

      Wholesalers with Supportive Invoices: Anda (VIP), Auburn
      Pharmaceutical, H&H Wholesale, Harvard Drug Group, Keysource, Masters
      Rx, Match Rx, McKesson, Payless Distributors, and Top Rx
      Date Range of Invoice Review: 1/2/2013 – 01/29/2016

      Number of Drugs Reviewed: 81

      Total Number of Drugs Short to Medicare: 64

      Total Number of Drugs Short to Medicaid: 7

      Approximate Loss to Medicare: $1,236,281.05

      Approximate Loss to Medicaid: $168,873.48

      Approximate Combined Loss to Medicare and Medicaid: $1,405,154.53

108. Qlarant provided the following summary of Universal’s top ten drug shortages

by approximate combined loss to Medicare and Medicaid:

                  Drug Name                         Approx. Dollar Loss
               Lidocaine Oin 5%                        $193,156.01
               Lidoderm Dis 5%                         $112,441.82
              Spiriva Cap Handihlr                      $98,631.45

                                        37
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.39 Filed 03/13/20 Page 39 of 94




                  Drug Name                           Approx. Dollar Loss
               Nexium Cap 40 Mg                           $92,624.69
             Advair Disku Aer 250/50                      $70,685.50
                Lantus inj 100/Ml                         $57,935.51
                Abilify Tab 5 Mg                          $52,959.48
              Symbicort Aer 160-4.5                       $52,068.19
              Celebrex Cap 200 Mg                         $48,831.01
             Advair Disku Aer 500/50                      $48,504.79

109. In sum, Qlarant concluded that Universal’s inventory of prescription drugs

was not sufficient to support its claim submissions to Medicare and Medicaid for at

least 64 of the 81 drugs selected for the analysis. Based upon the shortage detected,

Qlarant concluded that Medicare and Medicaid paid Universal approximately

$1,405,154.53 for medications that Universal did not have sufficient inventory to

dispense. The shortage drugs that caused the highest dollar loss were Lidocaine

Ointment, Lidoderm Dis, and Spiriva Cap Handihlr (inhaler).

                           BCBS Shortage for Universal

110. On May 29, 2019, based on the Medicare and Medicaid shortage medications

identified by Qlarant, BCBS provided a financial impact letter indicating that BCBS

paid $97,813.54 in claims submitted by Universal for those shortage medications

over the same period as Qlarant’s analysis.

                  Billing for Deceased Beneficiaries at Universal

111. I conducted a review of the Medicare Part D claims data and Medicaid claims

data for Universal, which revealed that Universal billed for medication purportedly


                                         38
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.40 Filed 03/13/20 Page 40 of 94




dispensed to beneficiaries after they were deceased. Between approximately October

2010 and April 2017, Universal submitted 56 claims for medications purportedly

dispensed to beneficiaries after their dates of death.

                                Beneficiary Interview

112. In January 2020, I interviewed P.H., a Medicare beneficiary who picked up

prescriptions at Universal. Claims data reflects that P.H. purportedly received

prescriptions form Universal from at least 2013 into 2018, which is the entirety of

the period for which the government has Universal’s Medicare claims data. P.H.

identified Khreizat and Cholag as pharmacists at Universal. P.H. stated that s/he did

not receive all of the medication that Universal billed to his/her Medicare insurance.

113. For example, P.H. identified and showed agents the three inhalers s/he has

used. P.H. stated that s/he has never received a Tudorza inhaler, which Universal

billed to Medicare 11 times from March 2015 to January 2016. Qlarant did not

include Tudorza in its shortage analysis.

114. As another example, P.H. stated that s/he never received Proair, which

Universal billed to Medicare five times between May 2016 and October 2016.

Qlarant identified Proair as a shortage medication for Universal.

115. As a third example, P.H. stated that s/he never received Ketoconazole, which

Universal billed to Medicare ten times from October 2017 to August 2018. Qlarant

did not include Ketoconazole in its shortage analysis.


                                            39
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.41 Filed 03/13/20 Page 41 of 94




                                  Wayne Campus

                           Qlarant Invoice Reconciliation

116. I requested drug purchase records and received responses from the

pharmaceutical wholesalers used by Wayne Campus, which are listed below. I

furnished all of the wholesaler records I received to Qlarant and requested an invoice

review for the period of January 20, 2012 through December 31, 2016. Qlarant

compared invoices for Wayne Campus’s drug purchases to Medicare and Medicaid

claims data for this period.

117. On February 28, 2020, Qlarant finalized its invoice review of Wayne Campus

and provided the following summary:

      Wholesalers with Supportive Invoices: Alpine, Auburn, Cardinal, and
      McKesson
      Date Range of Invoice Review: 1/20/2012 – 12/31/2016

      Number of Drugs Reviewed: 85

      Total Number of Drugs Short to Medicare: 51

      Total Number of Drugs Short to Medicaid: 2

      Approximate Loss to Medicare: $324,699.07

      Approximate Loss to Medicaid: $856.51

      Approximate Combined Loss to Medicare and Medicaid: $325,555.58.

118. Qlarant provided the following summary of Wayne Campus’s top ten drug

shortages by approximate combined loss to Medicare and Medicaid:

                                         40
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.42 Filed 03/13/20 Page 42 of 94




                  Drug Name                           Approx. Dollar Loss
              Truvada Tab 200-300                         $38,737.72
              Spiriva Cap Handihlr                        $34,116.76
              Renvela Tab 800 Mg                          $27,067.43
              Reyataz Cap 300 Mg                          $24,928.74
                Lidoderm Dis 5%                           $20,820.00
             Symbicort Aer 160-4.5                        $18,522.54
               Abilify Tab 10 Mg                          $15,074.99
            Seroquel XR Tab 400 Mg                        $10,012.96
             Lantus Solos Inj 100/ml                      $9,202.89
            Advair Disku Aer 250/50                       $9,130.93

119. In sum, Qlarant concluded that Wayne Campus’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 51 of the 94 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Wayne Campus

approximately $325,555.58 for medications that Wayne Campus did not have

sufficient inventory to dispense. The shortage drugs that caused the highest dollar

loss were Truvada, Spiriva Cap Handihlr (inhaler), and Renvela.

               Billing for Deceased Beneficiaries at Wayne Campus

120. I conducted a review of the Medicare Part D claims data and Medicaid claims

data for Wayne Campus, which revealed that Wayne Campus billed for medication

purportedly dispensed to beneficiaries after they were deceased. Between

approximately January 2012 and March 2018, Wayne Campus submitted 58 claims

for medications purportedly dispensed to beneficiaries after their dates of death.



                                         41
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.43 Filed 03/13/20 Page 43 of 94




                               Beneficiary Interview

      121. In January 2020, I interviewed B.B., a Medicaid beneficiary who filled

his/her prescriptions at Wayne Campus. Claims data reflects prescriptions

supposedly dispensed to B.B. since at least 2014. B.B. identified Abdelrazzaq as the

pharmacist at Wayne Campus. B.B. stated that s/he did not receive all of the

medication that Wayne Campus billed to his/her Medicaid insurance.

122. B.B. stated that s/he knew which medications s/he received and s/he knew s/he

did not receive all of the medications Wayne Campus billed to Medicaid. B.B. stated

that s/he never received Dulera or QVAR inhalers from Wayne Campus.

Nevertheless, in June 2015, Wayne Campus submitted a claim for a Dulera inhaler

and, in July 2015, Wayne Campus submitted a claim for a QVAR inhaler.

                                     Conner

                          Qlarant Invoice Reconciliation

123. I requested drug purchase records and received responses from the

pharmaceutical wholesalers used by Conner, which are listed below. I furnished all

of the wholesaler records I received to Qlarant and requested an invoice review for

the period of April 18,2016 through September 12, 2019. Qlarant compared invoices

for Conner’s drug purchases to Medicare and Medicaid claims data for this period.

124. On February 28, 2020, Qlarant finalized its invoice review of Conner and

provided the following summary:


                                        42
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.44 Filed 03/13/20 Page 44 of 94




      Wholesalers with Supportive Invoices: Alpine Health, Alvix Laboratories
      LLC, Amerisource Bergen, Anda, Atlantic, Auburn, Bellco, Bonita,
      Cardinal, Dynasty, H&H, IPC, KY Meds, Masters, Match Rx, Matrix,
      McKesson, Pharmasource, Prescription Supply, PriMed, Quest, River City,
      South Pointe, Wasatch, and Wellgistics.
      Date Range of Invoice Review: 4/18/2016 – 9/12/2019

      Number of Drugs Reviewed: 77

      Total Number of Drugs Short to Medicare: 35

      Total Number of Drugs Short to Medicaid: 0

      Approximate Loss to Medicare: $96,764.88

      Approximate Loss to Medicaid: $0.00

      Approximate Combined Loss to Medicare and Medicaid: $96,764.88

125. Qlarant provided the following summary of Conner’s top ten drug shortages

by approximate combined loss to Medicare and Medicaid:

                   Drug Name                          Approx. Dollar Loss
             Abilify Main Inj 400mg                       $12,821.08
              Spiriva Cap Handihlr                        $6,596.42
           Humalog Mix Inj 75/25kwp                       $6,176.16
               Renvela Tab 800mg                          $5,420.41
            Advair Disku Aer 500/50                       $5,362.41
             Invega Sust Inj 234/1.5                      $5,244.08
            Advair Disku Aer 250/50                       $4,868.99
            Enbrel Srclk Inj 50mg/ml                      $4,818.91
            Seroquel XR Tab 300mg                         $4,813.47
             Aripiprazole Tab 10mg                        $3,996.78

126. In sum, Qlarant concluded that Conner’s inventory of prescription drugs was

not sufficient to support its claim submissions to Medicare and Medicaid for at least


                                         43
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.45 Filed 03/13/20 Page 45 of 94




35 of the 77 drugs selected for the analysis. Based upon the shortage detected,

Qlarant concluded that Medicare and Medicaid paid Conner approximately

$96,764.88 for medications that Conner did not have sufficient inventory to

dispense. The shortage drugs that caused the highest dollar loss were Abilify Main

Inj 400 mg, Spriva Cap Handihlr (inhaler), and Humalog Mix Inj (HIV medication).

                    Billing for Deceased Beneficiaries at Conner

127. I conducted a review of the Medicare Part D claims data and Medicaid claims

data for Conner, which revealed that Conner billed for medication purportedly

dispensed to beneficiaries after they were deceased. During 2018, Conner submitted

four claims for medications purportedly dispensed to a beneficiary after his/her date

of death.

                                Beneficiary Interview

128. D.R., the Medicare beneficiary discussed with regard to Eastside, became a

patient of Conner once Eastside closed in 2016. Claims data reflects that D.R.

supposedly received prescriptions from Conner from 2016 to 2019, the end of the

period for which the government has claims data. D.R. stated that the same

individuals worked at Conner as at Eastside. D.R. stated that, like at Eastside, D.R.

did not receive all of the medication that Conner billed to his/her Medicare insurance.

129. As an example, even though D.R. stated that s/he never received Proair, from

April 2016 to July 2019, Conner submitted 35 claims to Medicare.


                                          44
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.46 Filed 03/13/20 Page 46 of 94




130. As another example, in October 2019, D.R. reviewed with me his/her

Medicare Explanation of Benefits form from the previous month, September 2019,

which listed all of the medications for which Conner had submitted claims to

Medicare. D.R. identified multiple medications s/he did not receive, including

Lidocaine cream and an Albuterol inhaler.

                                     St. Clair

                          Qlarant Invoice Reconciliation

131. I requested drug purchase records and received responses from the

pharmaceutical wholesalers used by St. Clair, which are listed below. I furnished all

of the wholesaler records I received to Qlarant and requested an invoice review for

the period of March 4, 2018 through September 12, 2019. Qlarant compared invoices

for St. Clair’s drug purchases to Medicare and Medicaid claims data for this period.

132. On November 22, 2019, Qlarant finalized its invoice review of St. Clair and

provided the following summary:

      Wholesalers with Supportive Invoices: Akron, Amerisource Bergen,
      Auburn, Bonita, Cardinal, Colossal Health, Dynasty, H&H, Hercules,
      Independent, Masters, McKesson, Medmax, Paragon, Pharmox, Prescription
      Supply, PriMed, Quest, Republic, River City, Smith Drug and Integral, South
      Pointe, Taiga, Wasatch, and Wellgistics.
      Date Range of Invoice Review: 3/04/2018 – 9/12/2019

      Number of Drugs Reviewed: 33

      Total Number of Drugs Short to Medicare: 9


                                         45
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.47 Filed 03/13/20 Page 47 of 94




      Total Number of Drugs Short to Medicaid: 1

      Approximate Loss to Medicare: $83,961.88

      Approximate Loss to Medicaid: $2,138.38

      Approximate Combined Loss to Medicare and Medicaid: $86,100.26.

133. Qlarant provided the following summary of St. Clair’s top drug shortages by

approximate combined loss to Medicare and Medicaid:

                  Drug Name                           Approx. Dollar Loss
           Hydrocortiso Oin Absorbas                      $54,528.73
             Doxepin Hcl Cre 5%                           $11,170.18
           Omepra/Bicar Cap 40-1100                       $8,059.92
           Enbrel Srclk inj 50 Mg/Ml                      $5,119.96
             Vimpat Tab 100 Mg                            $2,723.14
            Symbicort Aer 160-4.5                         $1,688.74
              Xarelto Tab 15 Mg                           $1,238.61
              Diclofenac Gel 3%                           $1,038.36
          Oxymorphone Tab 15 Mg ER                         $532.62

134. In sum, Qlarant concluded that St. Clair’s inventory of prescription drugs was

not sufficient to support its claim submissions to Medicare and Medicaid for at least

nine of the 33 drugs selected for the analysis. Based upon the shortage detected,

Qlarant concluded that Medicare and Medicaid paid St. Clair approximately

$86,100.26 for medications that St. Clair did not have sufficient inventory to

dispense. The shortage drugs that caused the highest dollar loss were Hydrocortisone

Oin Absorbas, Doxepin Hcl, and Omepra/Bicar Cap.




                                         46
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.48 Filed 03/13/20 Page 48 of 94




                             BCBS Shortage for St. Clair

135. On December 10, 2019, based on the Medicare and Medicaid shortage

medications identified by Qlarant, BCBS provided a financial impact letter

indicating that BCBS paid $2,826.78 in claims submitted by St. Clair for those

shortage medications over the same period as Qlarant’s analysis.

                                Beneficiary Interview

136. In March 2020, I interviewed a D.A., a Medicare beneficiary who picked up

prescriptions at St. Clair. Claims data reflects that D.A. purportedly received

prescriptions from St. Clair in 2018 and 2019. D.A. identified Reslan as the

pharmacist at St. Clair. D.A. stated that s/he did not receive all of the medication that

St. Clair billed to his/her Medicare insurance.

137. As an example, D.A. stated that s/he never received Hydrocortisone in

Absorbase, an ointment, from St. Clair. Nevertheless, from April 2018 to October

2018, St. Clair submitted five claims for Hydrocortisone in Absorbase, for which

Medicare paid approximately $1,069.50 per prescription. Qlarant identified this as

St. Clair’s top shortage medication.

                                Park Med Pharmacy

                            Qlarant Invoice Reconciliation

138. I requested drug purchase records and received responses from the

pharmaceutical wholesalers used by Park Med Pharmacy, which are listed below. I


                                           47
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.49 Filed 03/13/20 Page 49 of 94




furnished all of the wholesaler records I received to Qlarant and requested an invoice

review for the period of July 2, 2018 through October 11, 2019. Qlarant compared

invoices for Park Med Pharmacy’s drug purchases to Medicare and Medicaid claims

data for this period.

139. On December 12, 2019, Qlarant finalized its invoice review of Park Med

Pharmacy and provided the following summary:

      Wholesalers with Supportive Invoices: Anda, Capital, Cardinal, Global,
      Independent, IPC, Keysource, McKesson, Pharmasource, Redmond and
      Greer, and Surplus Diabetic.
      Date Range of Invoice Review: 7/02/2018 – 10/11/2019

      Number of Drugs Reviewed: 23

      Total Number of Drugs Short to Medicare: 4

      Total Number of Drugs Short to Medicaid: 1

      Approximate Loss to Medicare: $8,487.41

      Approximate Loss to Medicaid: $3,474.67

      Approximate Combined Loss to Medicare and Medicaid: $11,962.09

140. Qlarant provided the following summary of Park Med Pharmacy’s top drug

shortages by approximate combined loss to Medicare and Medicaid:

                  Drug Name                           Approx. Dollar Loss
             HC Valerate Cre 0.2%                         $5,684.15
           Megestrol AC Sus 40 Mg/Ml                      $4,668.35
               Lidocaine Oin 5%                           $1,383.69
              Lyrica Cap 200 Mg                            $225.90


                                         48
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.50 Filed 03/13/20 Page 50 of 94




141. In sum, Qlarant concluded that Park Med Pharmacy’s inventory of

prescription drugs was not sufficient to support its claim submissions to Medicare

and Medicaid for at least four of the 23 drugs selected for the analysis. Based upon

the shortage detected, Qlarant concluded that Medicare and Medicaid paid Park Med

Pharmacy approximately $11,962.09 for medications that Park Med Pharmacy did

not have sufficient inventory to dispense. The shortage drugs that caused the highest

dollar loss were HC Valerate Cre 0.2%, Megestrol AC Sus 40 Mg/Ml, and Lidocaine

Oin 5%.

             Billing for Deceased Beneficiaries at Park Med Pharmacy

142. I conducted a review of the Medicare Part D claims data and Medicaid claims

data for Park Med Pharmacy, which revealed that Park Med Pharmacy billed for

medication purportedly dispensed to beneficiaries after they were deceased. During

2019, Park Med Pharmacy submitted 10 claims for medications purportedly

dispensed to a beneficiary after his/her date of death.

                                Beneficiary Interview

143. In November 2019 and January 2020, I interviewed a L.S., a Medicare

beneficiary who picked up prescriptions at Park Med Pharmacy. As stated above,

claims data reflects that L.S. purportedly received prescriptions from Park Med

Pharmacy in 2018 and 2019. L.S. identified Maki as the pharmacist at Park Med

Pharmacy. L.S. stated that s/he did not receive all of the medication that Park Med


                                          49
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.51 Filed 03/13/20 Page 51 of 94




Pharmacy billed to his/her Medicare insurance.

144. As an example, L.S. stated that s/he never received Ketoconazole cream from

Park Med Pharmacy. Nevertheless, from August 2018 to October 2019, Park Med

Pharmacy submitted 15 claims for Ketoconazole cream.

        Probable Cause for Abdallah’s Residence (Subject Premises 7)

145. On October 17, 2019, I conducted a trash pull at Subject Premises 7, which

revealed the following:

   • A check deposit receipt from The Local Credit Union into an account ending

      with 7620 held by “Pharmacy Consulting Group LLC” (“Pharmacy

      Consulting Group”). Abdallah electronically signed the receipt.

146. On October 31, 2019, I conducted a trash pull at Subject Premises 7, which

revealed the following:

   • A check torn in four pieces from Pharmacy Consulting Group dated October

      16, 2019 written to Abdallah for $10,000.00.

147. Throughout the course of the investigation, I obtained and reviewed bank

records from Conner and learned that Conner paid the Pharmacy Consulting Group

over $767,000.00 from July 2016 to July 2019, around the end of the period for

which the government obtained bank records. The deposits from Conner constituted

almost the entirety of the deposits into this Pharmacy Consulting Group account,

aside from a few relatively small deposits from Abdallah himself.

                                        50
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.52 Filed 03/13/20 Page 52 of 94




148. Pharmacy Consulting Group is a registered business entity with LARA.

According to its Articles of Organization, Pharmacy Consulting Group was

organized on June 13, 2016. Abdallah was the resident agent and the registered office

is Subject Premises 7. Pharmacy Consulting Group’s 2020 annual report lists

Abdallah as the resident agent and the registered office as Subject Premises 7. In

addition, I reviewed bank records for an account held by Pharmacy Consulting

Group dating from June 2016 to January 2020. The address used was Subject

Premises 7 and the business email address listed on the account application was

hassanrph@yahoo.com.

149. In addition, CW-2 told me that in around 2016, he was at Abdallah’s house

and Abdallah showed him a box about a foot long and a foot tall that was filled with

cash that Abdallah made by selling the narcotics discussed in paragraphs 73 and 75

above. Abdallah told CW-2 that he planned to use the cash to buy a laundromat.

150. Based on my training and experience, I believe that Hassan Abdallah conducts

business in regard to Conner from Subject Premises 7.

          Probable Cause for Ghoul’s Residence (Subject Premises 8)

151. On October 8, 2019, I conducted a trash pull at Subject Premises 8, which

revealed the following:

   • An open envelope from Independent Pharmacy Cooperative.




                                         51
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.53 Filed 03/13/20 Page 53 of 94




   • An open envelope from Alpha Tax addressed to Conner, 4673 Conner Street,

      Detroit, MI 48215.

152. On January 7, 2020, I conducted a trash pull at Subject Premises 8, which

revealed the following:

   • A reconciliation report from Express RX Returns remitted to Conner, 4673

      Conner, Detroit, Michigan 48215.

   • An Express RX Returns invoice for Conner, 4673 Conner, Detroit, MI 48215.

   • A check from Inmar Rx Solutions to Conner for $195.49.

   • Multiple prescription slips with handwritten notes and numbers on them.

153. Financial records and wholesaler records reviewed in this case indicate that

Independent Pharmacy Cooperative is one of Conner’s pharmaceutical wholesalers.

154. Based on my training and experience, I know that Express Rx Returns is a

pharmaceutical reverse distributor, which, generally speaking, are companies that

purchase unused medications from pharmacies and dispose of them. I also know that

Inmar Rx Solutions is a pharmaceutical intermediary for pharmacies.

155. I conducted a review of the trash collected from Subject Premises 8 on January

7, 2020, specifically with regard to the prescription slips with handwritten notes and

prescription numbers. These handwritten notes had similar messages on them and

essentially had messages stating for one prescription number to see another

prescription number. For example, one of the notes I reviewed had the writing, “for

                                         52
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.54 Filed 03/13/20 Page 54 of 94




Rx #871108 see Rx # 871097.”

156. Based on my training and experience, I know that it is possible to locate

specific prescription claims data based on a prescription number, including for

Medicare, Medicaid, and private insurance claims. I conducted a review of the

Medicare claims data for Conner and compared them to a handful of the handwritten

notes referencing prescription numbers. The prescription numbers in the handwritten

notes found in the trash from Subject Premises 8 matched prescription numbers in

Conner’s Medicare claims data. Out of the handful of handwritten notes examined,

I was able to match up three of the handwritten notes with prescription numbers to

specific claims Conner billed to Medicare.

157. Prescription numbers 871108 and 871097 were Medicare claims Conner

submitted for beneficiary D.R., whose interview is discussed earlier in this affidavit.

Prescription 871108 was for Lidocaine Ointment 5 that was purportedly dispensed

on May 11, 2018. Prescription 871097 was for Diclofenac Tab 75 MG DR, that was

purportedly dispensed on April 12, 2018.

158. Further, the government obtained bank records for Conner Pharmacy through

July 2019 and Ghoul through June 2019. Ghoul regularly received checks written to

him from Conner Pharmacy into July 2019.

159. Based on my training and experience, I believe that Hassan Ghoul conducts

business in regard to Conner from Subject Premises 8.


                                          53
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.55 Filed 03/13/20 Page 55 of 94




        Probable Cause for Khreizat’s Residence (Subject Premises 9)

160. On October 2, 2019, I conducted a trash pull at Subject Premises 9, which

revealed the following:

   • A torn up American Express Delta rewards credit card statement addressed to

      Sam Khreizat ending in account number 4-84006 reflecting purchases from

      Auburn Pharmaceutical on September 4, 2019.

161. I know from beneficiary interviews and records reviewed in connection with

this investigation that Khreizat goes by Sam.

162. Financial records and wholesaler records reviewed in this case indicate that

Auburn Pharmaceutical is one of Universal’s pharmaceutical wholesalers.

163. Throughout the course of my investigation, I obtained and reviewed credit

card records for an American Express Delta rewards credit card account ending in

4-84006. The credit card statements were addressed to Khreizat at Subject Premises

9. The credit card records reflect multiple purchases from Auburn Pharmaceutical.

164. On October 9, 2019, I conducted a trash pull at Subject Premises 9, which

revealed the following:

   • An open envelope from Independent Pharmacy Cooperative.

165. On October 8, 2019, I conducted a trash pull at Subject Premises 9, which

revealed the following:

   • An open envelope from Independent Pharmacy Cooperative.

                                        54
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.56 Filed 03/13/20 Page 56 of 94




   • A Costco catalog addressed to Universal with the address of Subject Premises

      9.

166. As stated above, Independent Pharmacy Cooperative is a pharmaceutical

wholesaler.

167. I also reviewed statements from Merrill Lynch regarding a retirement account

Universal established for Khreizat’s benefit. Statements from this account are

addressed to “Universal Pharmacy Sep FBO Sam Khreizat” at Subject Premises 9.

168. Further, the government obtained bank records for Conner and Universal

through July 2019. Khreizat received regular payments from Conner and Universal,

as recently as July 2019.

169. Based on my training and experience, I believe that Hassan Khreizat conducts

business with regard to Universal from Subject Premises 9.

           Probable Cause for Cholag’s Residence (Subject Premises 10)

170. On October 10, 2019, I conducted a trash pull at Subject Premises 10, which

revealed the following:

   • Multiple blank Universal labels and drug instruction labels.

   • A torn up empty box of Mupirocin Ointment from Universal prescribed to

      patient I.M.

   • A torn up box of medication with a Universal label on it.




                                        55
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.57 Filed 03/13/20 Page 57 of 94




   • A torn up pharmacy label from Universal for Exemestane prescribed to patient

      I.T.

   • A torn up label from Universal for Januvia prescribed to patient A.S.

171. On January 9, 2020, I conducted a trash pull at Subject Premises 10, which

revealed the following:

   • Approximately eight banker boxes full of empty pharmacy medication

      dispensing containers, many of which have a “UNIVERSAL” sticker on them.

   • 15 patient prescription pill bottles with prescription labels partially torn off,

      some of which read “Universal Pharmacy.” On one of these, the patient name

      is scribbled off but is still legible. The patient has the initials S.H. The label

      also has an address and phone number for the patient.

172. Based on my review of Universal’s bank records into July 2019, Cholag

regularly received payments from Universal, including as recently as July 2019.

173. Based on my training and experience, I believe that Nofal Cholag conducts

business for Universal at Subject Premises 10.

         Probable Cause for Maki’s Residence (Subject Premises 11)

174. On November 13, 2019, I conducted a trash pull at Subject Premises 11, which

revealed the following:

   • A piece of mail from Prevagen addressed to City Drugs, 45361 Oak Forest

      Dr., Northville, MI 48168.

                                          56
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.58 Filed 03/13/20 Page 58 of 94




   • A piece of mail from Capital One Spark Business addressed to City Drugs,

        Attn: Auday Maki, 45361 Oak Forest Dr., Northville, MI 48168.

175. Prevagen is a dietary supplement often found at pharmacies.

176. On January 8, 2020, I conducted a trash pull at Subject Premises 11, which

revealed the following:

   • Two documents from the National Plan and Provider Enumerator System

        regarding a new National Council for Prescription Drug Programs (“NCPDP”)

        number for City Drugs dated November 14, 2008. One of the documents

        appears to be a printout of an email from NCPDP to Maki’s email address,

        audaymaki@yahoo.com.

177. Pharmacies are required to obtain a NCPDP number in order to dispense

medication.

178. The fact that one of the documents appears to be a printout of an email

indicates that Maki used email to conduct business with regard to City Drugs.

179. On January 15, 2020, I conducted a trash pull at Subject Premises 11, which

revealed a financial offer from Capital One Spark Business addressed to City Drugs,

Attn: Auday Maki, 45361 Oak Forest Dr., Northville, MI 48168.

180. I reviewed bank records for Park Med Pharmacy into August 2019. Maki

regularly received payments from Park Med Pharmacy, including as recently as July

2019.

                                        57
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.59 Filed 03/13/20 Page 59 of 94




181. Based on the items recovered from the trash pulls at Maki’s house related to

City Drugs and my training and experience, I believe that Auday Maki conducted

business for City Drugs at Subject Premises 11.

    REQUEST TO SEIZE COMPUTERS AND COMPUTER RECORDS

182. It has been your Affiant’s experience and training that, generally, business

offices rely upon computers to create and store data, including billing data. It is likely

that the providers’ insurance billing and patient records, documents, and materials

will be found stored on computers in their respective offices (Subject Premises 1-6).

In addition, from my training and experience, I know that emails, pharmacy software

systems, and claims submission software can often be accessed from any computer

with an internet connection, even computers not physically located at the pharmacy.

183. According to Express Scripts pharmacy credentialing documents, Health

Business Systems (“HBS”) was the software vendor for Conner, Eastside, City

Drugs, and Park Med Pharmacy. On February 20, 2020, I spoke to a representative

of HBS and learned that Transaction Data Systems (“TDS”) acquired HBS. The TDS

representative informed me that the TDS software had remote access capability for

customers. TDS customers could request remote access from TDS and, upon

approval, could access TDS pharmacy software remotely. TDS customers with

remote access privileges could access the TDS software system remotely (e.g., from

a laptop).


                                           58
     Case 2:20-mc-50408-NGE ECF No. 1, PageID.60 Filed 03/13/20 Page 60 of 94




           184. According to Express Scripts pharmacy credentialing documents, SRS

   Systems was the software vendor for St. Clair Pharmacy. According to the SRS

   Systems website, www.srspharmacy.com, SRS Systems’ software for pharmacies

   appears to include remote access. On March 20, 2020, SRS representatives told me

   that customers can opt for remote access, which can be enabled on any laptop or

   desktop. This capability has been available for about ten years.

   185. I reviewed the documents below relating to the use of computers by the

   pharmacies and individuals above.

 Indiv.       Pharm.      Date         Type of Doc.                    Summary
                                                         Includes name of software vendor.
                                    Express Scripts       States that City Drugs maintains
                City                (PBM) Provider        electronic patient profiles. Email
 Maki                    2/24/17
               Drugs                  Certification           address under “Business
                                    signed by Maki                  Information” is
                                                             “audaymaki@yahoo.com.”
                                                         Includes name of software vendor.
                                                            States that Conner maintains
                                     Express Scripts
                                                          electronic patient profiles and is
                                    (PBM) Provider
 Ghoul        Conner     4/1/16                              equipped to submit claims
                                      Certification
                                                        electronically. Email address for the
                                    signed by Ghoul
                                                              contact person, Ghoul, is
                                                          “connerpharmacy@yahoo.com.”
                                    Express Scripts      Includes name of software vendor.
                                    (PBM) Provider          States that Eastside maintains
Abdallah      Eastside   4/10/15      Certification       electronic patient profiles and is
                                       signed by             equipped to submit claims
                                       Abdallah                      electronically.
                                                         Includes name of software vendor.
                                    Express Scripts
                                                           States that Park Med Pharmacy
             Park Med               (PBM) Provider
 Maki                    7/31/18                        maintains electronic patient profiles
             Pharmacy                 Certification
                                                          and is equipped to submit claims
                                    signed by Maki
                                                          electronically. Email address for
                                            59
       Case 2:20-mc-50408-NGE ECF No. 1, PageID.61 Filed 03/13/20 Page 61 of 94




  Indiv.      Pharm.       Date       Type of Doc.              Summary
                                                   primary point of contact, Maki, is
                                                        audaymaki@yahoo.com.
                                                       Email chain between Maki
                               Email from Maki       (audaymaki@yahoo.com) and
   Maki                1/9/19 to Express Scripts     Express Scripts in which Maki
                                     (PBM)        states that he does not own another
                                                                pharmacy.
                                                  Includes name of software vendor.
                                                     States that St. Clair maintains
                                 Express Scripts
                                                    electronic patient profiles and is
                                (PBM) Provider
  Ghoul     St. Clair 12/8/17                          equipped to submit claims
                                  Certification
                                                 electronically. Email address for the
                                signed by Ghoul
                                                  contact person, Reslan, the PIC, is
                                                 “saintclairpharmacy@yahoo.com.”
                                                  Includes name of software vendor.
                                Express Scripts     States that Universal maintains
                                (PBM) Provider electronic patient profiles and does
  Cholag    Universal 7/5/18
                                  Certification   e-prescribing. Email address under
                               signed by Cholag        “Business Information” is
                                                   “universalpharmacy@live.com.”
                                 Express Scripts
                                                  Includes name of software vendor.
                                (PBM) Provider
             Wayne                                     States that Wayne Campus
Abdelrazzaq           12/12/17    Certification
            Campus                               maintains electronic patient profiles
                                   signed by
                                                         and does e-prescribing.
                                  Abdelrazzaaq
                                                     Emails between Khreizat with
                                  Emails with     universalpharmacy@live.com and
 Khreizat   Universal 2/13/16
                                 MDHHS-OIG              MDHHS-OIG regarding
                                                              overpayment.
                                                  Emails between Abdelrazzaq with
             Wayne                Emails with
Abdelrazzaq           6/28/13                       aliabdelrazzaq@yahoo.com and
            Campus               MDHHS-OIG
                                                      LARA regarding inspection.

    186. In addition, I have reviewed in documents that have been submitted on behalf

    of the pharmacies described in the affidavit that have included the following

    additional email addresses as contact information:

                                            60
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.62 Filed 03/13/20 Page 62 of 94




      a. Abdallah: hassanrph@yahoo.com

      b. Cholag: nofalcholag@yahoo.com

      c. Ghoul: ghoulpharmd@yahoo.com

      d. Khreizat: ac1351@hotmail.com

      e. Park Med Pharmacy: parkmed15200@gmail.com

187. The open pharmacies, Conner, St. Clair, Wayne Campus, Universal, and Park

Med, continue to use computers to submit claims, which may be part of the scheme

described in this affidavit. Agents reviewed Medicare claims data for February 2020

for those pharmacies, which included claims for prescriptions allegedly dispensed in

mid-February 2020.

                                  Cellular Phones

188. In February 2020, I interviewed K.S., who worked at Heartland Pharmacy

(“Heartland”) and Heartland Pharmacy 2 (“Heartland 2”), both of which were

located in Ohio, beginning in October 2018. K.S. identified Kindy Ghussin

(“Ghussin”) as the main owner at both of these pharmacies. As stated above, Ghussin

was an owner of Wayne Campus. Ghussin told K.S. that Ghussin had partners from

Michigan for both Heartland and Heartland 2. K.S. stated that the Michigan partners

came to Heartland one afternoon. K.S. identified a photograph of Hamaed as one of

the Michigan partners who came that day. Ghussin told K.S. that he could not make

decisions without his Michigan partners and that he had to deal with them constantly.


                                         61
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.63 Filed 03/13/20 Page 63 of 94




K.S. frequently heard Ghussin on his phone discussing business.

189. I have reviewed PBM certifications for Heartland and Heartland 2 that

Ghussin signed. The 2014 and 2016 certifications for Heartland indicate that

Abdallah, Ghussin, Hamaed, and Rizek were each 25% owners. The 2018

certification indicates that Abdallah (33%), Ghussin (34%), and Hamaed (33%)

owned Heartland. The 2014 certification for Heartland 2 indicated that Ghussin

(33.34%), Abdallah (33.33%), and Hamaed (33.33%) owned Heartland 2. Qlarant

also conducted analysis of Heartland and Heartland 2 and determined that each

pharmacy had a shortage.

190. Throughout the course of this investigation, I identified cellular phone

numbers used by the subjects of the investigation through review of PBM and audit

records, public records, and other means. I obtained cellular phone toll records

pertaining to phone numbers used by Abdallah, Khreizat, Maki, Ghoul, and Hamaed.

Records received from the phone providers in February 2020 indicated the

following:

      a. According to records from T-Mobile, Abdallah’s cell phone number

         appears to be (586) 662-0050. The T-Mobile subscriber name was “S

         Pharmacy Consulting Group LLC.” The subscriber address was Subject

         Premises 7, which is Abdallah’s house. The MSISDN name was

         “Abdallah.” The billing details indicated the company name was Pharmacy


                                       62
Case 2:20-mc-50408-NGE ECF No. 1, PageID.64 Filed 03/13/20 Page 64 of 94




      Consulting Group LLC at Subject Premises 7. A review of tolls between

      February 26, 2018 and February 26, 2020 indicate that Abdallah’s cell

      phone had a number of contacts with the phone numbers associated with

      Ghoul and Hamaed. Specifically, between March 2018 and February 2020,

      Abdallah had approximately 7,172 contacts with Ghoul. Specifically,

      between February 2018 and February 2020, Abdallah had 184 contacts

      with Hamaed.

   b. According to records from T-Mobile, Khreizat’s cell phone number

      appears to be (313) 729-6373. The T-Mobile subscriber name was Farah

      Darwiche and the address was Subject Premises 9, Khreizat’s residence.

      The subscriber information also indicated “SC FAM UNL TT+D 4 lines

      incl.” in the rate plan description. My review of public records indicate

      Khreizat co-owned Subject Premises 9 with Darwiche. A review of public

      records, banking records, and real estate records indicates that Farah

      Darwiche is Khreizat’s wife. A review of tolls between February 26, 2018

      and February 26, 2020 indicate Khreizat’s cellular phone had multiple

      contacts with Cholag and Universal Pharmacy. Specifically, between

      February 2018 and February 2020, Khreizat had approximately 1,615

      contacts with Cholag and 226 contacts with Universal Pharmacy.

   c. According to records from Verizon Wireless, Ghoul’s cell phone number


                                    63
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.65 Filed 03/13/20 Page 65 of 94




        appears to be (313) 999-2543. The Verizon Wireless subscriber name was

        Ghoul and address was Subject Premises 8, Ghoul’s residence. A review

        of tolls was conducted between October 8, 2012 to February 5, 2020.

        Ghoul’s cellular phone had 2,813 contacts with Abdallah between

        September 3, 2014 and January 30, 2020, 2,344 contacts with Mustapha

        between October 8, 2012 and February 5, 2020, 259 contacts with Khreizat

        between October 27, 2012 and January 22, 2020, and 244 contacts with

        Cholag between October 13, 2012 and October 21, 2019. There were also

        357 contacts between Ghoul’s cellular phone and Saint Clair between

        January 2, 2018 and February 14, 2020.

     d. According to records from Verizon Wireless, Maki’s cell phone number

        appears to be (313) 443-1781. The Verizon subscriber name was Auday

        Maki at Subject Premises 11, Maki’s residence. A review of tolls was

        conducted between October 10, 2016 to February 5, 2020. From March

        2017 to February 2020, Maki’s cell phone had approximately 45 contacts

        with City Drugs. From May 2018 to October 2019, Maki’s cell phone had

        approximately 12 contacts with Park Med Pharmacy. From April 2018 to

        May 2019, Maki’s cell phone had approximately six contacts with

        Khreizat.

191. MDHHS-OIG obtained an employee list for Universal during their audit in


                                      64
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.66 Filed 03/13/20 Page 66 of 94




2016, which listed the phone numbers for Khreizat and Cholag. The analyses of the

cellular phone numbers above indicates these numbers were used to contact each

other (Khreizat and Cholag), Ghoul, and the subject pharmacies involved in the fraud

scheme.

192. Based on my training and experience and the information set forth above, I

believe that Abdallah, Khreizat, Maki, Ghoul, Hamaed, and Cholag were conducting

business using their cellular phones.

193. For the reasons stated above, there is probable cause to believe that one or

more computers at the Subject Premises were used to generate false billings and

contain information including records, documents, and materials relating to these

crimes.

194. Upon securing the premises, law enforcement personnel trained in searching

and seizing computer data (computer personnel) will access any computer equipment

and storage devices to determine whether these items can be searched on-site in a

reasonable amount of time and without jeopardizing the ability to preserve data. If

computer personnel determine that these items cannot be searched on-site in a

reasonable amount of time and without jeopardizing the ability to preserve data, the

agents will seize the computer equipment and storage devices for the purposes of

conducting an off-site search, consistent with Federal Rule of Criminal Procedure

41(e)(2)(B).


                                        65
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.67 Filed 03/13/20 Page 67 of 94




195. If the computer personnel determine that the data reviewed does not fall within

any of the items to be seized pursuant to this warrant or is not otherwise legally

seized, the government will return these items within a reasonable period of time

from the date of seizure unless further authorization is obtained from the court.

196. Authority is sought to search any computer related equipment capable of

creating and/or storing information in electronic or magnetic form for the items listed

in Attachment B. “Computer related equipment” refers to:

      • Computer hardware, consisting of all equipment that can collect, analyze,

          create, display, convert, store, conceal, or transmit electronic, magnetic,

          optical, or similar computer impulses or data. Hardware includes, but is

          not limited to, any data-processing devices (such as central processing

          units, memory typewriters, self-contained “laptop” or “notebook”

          computers, “palm pilots” or personal data assistants, “tablet” computing

          devices, smartphones, iPods or other similar media devices, memory

          facsimile machines, and “schedulers”); internal and peripheral storage

          devices (such as fixed disks, external hard drives, floppy disk drives and

          diskettes, USB storage devices, optical storage devices, transistor-like

          binary devices, read/write CD and DVD devices, and any and all storage

          devices); peripheral input/output devices (such as keyboards, printers,

          scanners, video display monitors, mouse devices); and related


                                          66
Case 2:20-mc-50408-NGE ECF No. 1, PageID.68 Filed 03/13/20 Page 68 of 94




      communications devices (such as modems, cables and connections,

      recording equipment, RAM or ROM units); as well as any devices,

      mechanisms, or parts that can be used to restrict access to computer

      hardware (such as physical keys and locks);

   • Computer software, that is, digital information that can be interpreted by

      a computer and any of its related components to direct the way they work.

      Software is stored in electronic, magnetic, optical, or other digital form.

      It commonly includes programs to run operating systems, applications

      (like word processing, networking, graphics, accounting, presentations or

      spreadsheet    programs),     utilities,   compilers,    interpreters,    and

      communications programs;

   • Computer passwords and other data security devices, that is, a string of

      alphanumeric characters designed to restrict access to or hide computer

      software, documentation, or data. Data security devices may consist of

      hardware, software, or other programmable code. A password usually

      operates as a sort of digital key to “unlock” particular storage data security

      devices. Data security hardware may include encryption devices, chips,

      and circuit boards. Data security software or digital code may include

      programming code that creates “test” keys or “hot” keys, which perform

      certain pre-set security functions when touched. Data security software or

                                       67
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.69 Filed 03/13/20 Page 69 of 94




          code may also encrypt, compress, hide, destroy or “booby-trap” protected

          data to make it inaccessible or unusable, as well as reverse the process to

          restore it;

      • Related communication devices, such as modems, facsimile machines,

          telephone equipment with built-in memory devices, and answering

          machines, together with system documentation, operating logs and

          documentation, and software and instruction manuals.

197. If occupants of the premises are unwilling to cooperate with the agent(s)

regarding the operation of an on-site computer system(s), and/or it appears that there

is/are data security devices involved, or the computer system(s) utilizes unusual or

proprietary equipment, the computer system may be seized, along with the

proprietary equipment.

198. Based on the foregoing, and consistent with Rule 41(e) (2) (B), when persons

executing the warrant conclude that it would be impractical to review the media

on-site, authority is sought to seize or image storage media that reasonably appear to

contain some or all of the evidence described in the warrant, thus permitting its later

examination consistent with the warrant. The examination may require techniques,

including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to determine whether

it is evidence described by the warrant.


                                           68
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.70 Filed 03/13/20 Page 70 of 94




    SPECIAL INSTRUCTION REGARDING REVIEW OF THE SEIZED
                         MATERIAL
199. With respect to law enforcement’s review of the seized material identified in

Attachment B, law enforcement (i.e., the federal agents and prosecutors working on

this investigation and prosecution), along with other government officials and

contractors whom law enforcement deems necessary to assist in the review of the

seized material (collectively, the “Review Team”) are hereby authorized to review,

in the first instance, the seized material.

200. If, during the review of the seized material, the review team finds potentially

privileged materials, the Review Team will: (1) immediately cease its review of the

potentially privileged materials at issue; (2) segregate the potentially privileged

materials at issue; and (3) take appropriate steps to safeguard the potentially

privileged materials at issue.

201. Nothing in this Instruction shall be construed to require the Review Team to

cease or suspend review of all the seized material upon discovery of the existence

of potentially privileged materials within a portion of the seized material.

                                    CONCLUSION

202. Based on the foregoing, there is probable cause to believe, and I do believe,

that the Subject Premises will contain the items set forth in Attachment B, which

constitute evidence, fruits of crime, contraband, and/or instrumentalities of the

violations of Title 18, United States Code, Section 1347 (Health Care Fraud), Title

                                              69
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.71 Filed 03/13/20 Page 71 of 94




18, United States Code, Section 1343 (Wire Fraud), Title 18, United States Code,

Section 1349 (Conspiracy to Commit Health Care Fraud and Wire Fraud), Title 42,

United States Code, Sections 1320a-7(b) (Illegal Remunerations), Title 18, United

States Code, Section 371 (Conspiracy to Pay or Receive Illegal Remunerations), and

Title 21, United States Code, Section 841 (Unlawful Distribution of a Controlled

Substance).

                           REQUEST FOR SEALING

203. It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the

application and search warrant. I believe that sealing this document is necessary

because the items and information to be seized are relevant to an ongoing

investigation into the criminal organizations as not all of the targets of this

investigation will be searched at this time. Premature disclosure of the contents of

this affidavit and related documents may have a significant and negative impact on

the continuing investigation and may severely jeopardize its effectiveness.



                                        _____________________________
                                        Michael Pemberton, Special Agent
                                        HHS-OIG


    Sworn to before me and signed in my
    presence and/or by reliable electronic means.

                                          70
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.72 Filed 03/13/20 Page 72 of 94




_____________________________
Hon. David R. Grand
United States Magistrate Judge



Dated:   March 13, 2020




                                     71
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.73 Filed 03/13/20 Page 73 of 94




            ATTACHMENT A – PREMISES TO BE SEARCHED
      Premises to be searched are:

                                Subject Premises 1

      Subject Premises 1, depicted below, is located at 11190 Gratiot Ave, Detroit,

MI 48213, and all buildings, structures, and appurtenances thereof. This address is

located in a mixed commercial area surrounded by other buildings and lots. The

building is a single-story building composed of beige/grey siding, and there is a sign

that reads “City Drugs Pharmacy” in red and yellow lettering on the front of the

building. A sign near the entrance of the parking lot to the business reads “City

Drugs, (313) 521-4000, 11190 Gratiot, Pharmacy” in red, black, and white. The

business is located on the east side of Gratiot Avenue across from the intersection of

Gunston Avenue and Gratiot Avenue. The business is attached or adjoins another

business called “Gentle Dental.”




                                         72
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.74 Filed 03/13/20 Page 74 of 94




                                 Subject Premises 2

      Subject Premises 2, depicted below and consisting of Subject Premises 2A

and 2B, is located at 15200 Gratiot Avenue, Detroit, Michigan 48205, and all

buildings, structures, and appurtenances thereof. This address is located in a mixed

commercial area surrounded by other buildings and lots. The building is a single-

story building composed of brick. A blue awning is above the entrance, which reads,

“15200 Park Medical Centers Walk-ins Welcome.” There is a sign near the entrance

to the parking lot that reads, “15200 Park Medical Centers, 313-924-8495, Walk In

Family Medicine, Most Insurance accepted.” Park Medical Centers is Subject

Premises 2B. The business is located on the east side of Gratiot just north of Bringard

Drive and South of Edmore Drive.




                                          73
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.75 Filed 03/13/20 Page 75 of 94




                               Subject Premises 3

      Subject Premises 3, depicted below, is located at 4673 Conner Avenue,

Detroit, Michigan 48224, and all buildings, structures, and appurtenances thereof.

This address is located in a mixed commercial area surrounded by other buildings

and lots. The building is in a strip mall comprised of multiple businesses. The

building is composed of brick and beige stucco or building material. Signs are

located on two sides of the building that read “Conner Pharmacy.” The business is

located next to Tax One Income Tax Services. The business is located on the

southwest side of Conner Avenue between East Forest Avenue and East Canfield

Street.



                                       74
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.76 Filed 03/13/20 Page 76 of 94




                               Subject Premises 4

      Subject Premises 4, depicted below, is located at 4600 East 14 Mile Road,

Suite 2, Warren, Michigan 48092, and all buildings, structures, and appurtenances

thereof. This address is located in a mixed commercial area surrounded by other

buildings and lots. The address is a single story building composed of brick. A sign

above the front door reads “Universal HealthMart Pharmacy.” Another sign on the

side of the building that reads “Universal HealthMart Pharmacy.” The door on the

side entrance reads “Universal Pharmacy.” The business is located on the south side

of East 14 Mile Road between Ryan Road and Mound Road.




                                        75
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.77 Filed 03/13/20 Page 77 of 94




                               Subject Premises 5

      Subject Premises 5, depicted below, is located at 1131 West Warren Avenue,

Detroit, Michigan 48201, and all buildings, structures, and appurtenances thereof.

This address is located in a mixed commercial area surrounded by other buildings

and lots. The building is in a strip mall comprised of multiple businesses. The

building is composed of brick and has a green roof. A sign located above the main

entrance reads “University Foods Market,” and another sign on the building reads

Health Mart Pharmacy. The business is located on the south side of West Warren

Avenue between Trumbull Avenue and the John C Lodge Service Drive. On

February 25, 2020, an FBI agent and I visited Subject Premises 5 and observed that


                                       76
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.78 Filed 03/13/20 Page 78 of 94




the pharmacy is located in a separate area within University Foods Market. Authority

is sought to search only the areas within Subject Premises 5 that contain pharmacy

records.




                                        77
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.79 Filed 03/13/20 Page 79 of 94




                                 Subject Premises 6

      Subject Premises 6, depicted below, is located at 23600 Harper Avenue, Suite

101, Saint Clair Shores, Michigan 48080, and all buildings, structures, and

appurtenances thereof. This address is located in a mixed commercial area

surrounded by other buildings and lots. The address is a single story building with

brick beige siding/building material. A sign on the front of the building reads, “Saint

Clair Pharmacy Open To The Public.” The business is located on the east side of

Harper Avenue between Pleasant Street and Lakeview Street. The pharmacy is

located immediately to the right when entering the building through the rear parking

lot and is labeled Suite 101. Authority is sought to search only the areas within

Subject Premises 6 that contain pharmacy records.


                                          78
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.80 Filed 03/13/20 Page 80 of 94




                                 Subject Premises 7

      Subject Premises 7, depicted below, is located at 4484 Cardamon Court,

Sterling Heights, MI 48314, and all buildings, structures, and appurtenances thereof.

This address is located in residential area surrounded by other residential structures.

It is a residence with an attached garage. The two-story house has a brick exterior.

The subject address is located on Cardamon Court west of Cardamon Drive.




                                          79
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.81 Filed 03/13/20 Page 81 of 94




                               Subject Premises 8

      Subject Premises 8, depicted below, is located at 6635 Cottonwood Knoll,

West Bloomfield, MI 48322, and all buildings, structures, and appurtenances

thereof. This address is located in residential area surrounded by other residential

structures. It is a residence with an attached garage. The address is a two-story

residence with brick and beige siding. The number 6635 is displayed above the

garage. The subject address is located off an offshoot of Cottonwood Knoll between

Perham Drive and Deerfield Village Drive called Cottonwood Court.




                                        80
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.82 Filed 03/13/20 Page 82 of 94




                                 Subject Premises 9

      Subject Premises 9, depicted below, is located at 7 Cabri Lane, Dearborn

Heights, MI 48217, and all buildings, structures, and appurtenances thereof. This

address is located in residential area surrounded by other residential structures. It is


                                          81
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.83 Filed 03/13/20 Page 83 of 94




a residence with an attached garage. The two-story house has a brick exterior. The

number “7” is displayed to the right of the main entrance on a column. The subject

address is located on a gated street that requires a passcode. The subject address is

located on the south side of Cabri Lane and east of Beech Daly.




                                Subject Premises 10

      Subject Premises 10, depicted below, is located at 50340 Nesting Ridge Drive,

Macomb, MI 48044, and all buildings, structures, and appurtenances thereof. This

address is located in residential area surrounded by other residential structures. It is

a residence with an attached garage. The two-story house has a brick exterior. The

numbers “50340” are displayed above the door. The subject address is located on


                                          82
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.84 Filed 03/13/20 Page 84 of 94




the east side of Nesting Ridge Drive between Vesper Drive and Sally Ann Drive.




                                Subject Premises 11

      Subject Premises 11, depicted below, is located at 45361 Oak Forest Drive,

Northville, MI 48168, and all buildings, structures, and appurtenances thereof. This

address is located in residential area surrounded by other residential structures. It is

a residence with an attached garage. The two-story house has a brick and siding

exterior. The subject address is located on the south side of Oak Forest Drive

between Crystal Downs Drive East and Aspen Valley Drive.




                                          83
Case 2:20-mc-50408-NGE ECF No. 1, PageID.85 Filed 03/13/20 Page 85 of 94




                                   84
   Case 2:20-mc-50408-NGE ECF No. 1, PageID.86 Filed 03/13/20 Page 86 of 94




                   ATTACHMENT B – ITEMS TO BE SEIZED
       For the following time periods:

                             Associated
 Subject Premises                                               Time Period
                       Pharmacy(ies)/Individuals
Subject Premises 1           City Drugs                      2009 to Dec. 2018
                                                      2009 to Jan. 2019 (City Drugs)
Subject Premises 2A      City Drugs & Park Med
                                                      Apr. 2018 to present (Park Med)
Subject Premises 2B        Park Medical Center                2009 to present
                                                       2009 to Dec. 2016 (Eastside)
Subject Premises 3          Eastside & Conner
                                                       Apr. 2016 to present (Conner)
Subject Premises 4             Universal                    Apr. 2008 to present
Subject Premises 5           Wayne Campus                   Sept. 2011 to present
Subject Premises 6             St. Clair                      2017 to present
Subject Premises 7             Abdallah                     Apr. 2008 to present
Subject Premises 8              Ghoul                       Apr. 2008 to present
Subject Premises 9             Khreizat                     Apr. 2008 to present
Subject Premises 10             Cholag                      Apr. 2008 to present
Subject Premises 11              Maki                         2009 to present

 Any and all of the following items concerning or related to any individual or entity

 who is reasonably believed to be part of the pharmacy scheme. This information may

 be stored or filed and includes any format in which the information may exist,

 including the media of hard copy, computer hard disc, digital storage devices, and

 computer discs:


    1. All records related in any way to patients of any of the above persons or
       businesses, including, without limitation, the following type of records:
       patient charts, files, records, treatment cards, prescription records, patient
       ledger cards, patient complaints, patient sign-in sheets, physician notes,
       nursing notes, medical assistant notes, and original patient or referral source
       listings.



                                          85
Case 2:20-mc-50408-NGE ECF No. 1, PageID.87 Filed 03/13/20 Page 87 of 94




2. All documents constituting, concerning, or relating to bills, invoices, and
   claims for payment or reimbursement for services billed to insurance
   companies, including Medicare, for any patients.

3. All financial and tax-related books, records, and documents related in any way
   to the above persons or businesses, including, without limitation:

      a. Bank accounts, money market accounts, checking accounts, equity line
         of credit, investment accounts, stock fund accounts, bonds or bond
         funds; including deposits and disbursements, canceled checks or drafts,
         electronic transfers, ledgers, loan statements, and loan agreements;

      b. Credit/Automatic Teller Machine/debit card accounts;

      c. All corporate, business, and personal tax returns, including, without
         limitation, any quarterly employment tax returns, withholding records,
         W-2s, and any Internal Revenue Service Form 1099s;

      d. All loan and credit information, including, without limitation, any
         letters of credit, revolving credit arrangements, loans, loan applications,
         financing arrangements, factoring arrangements, promissory notes,
         leases, or any other documents concerning sources of borrowed funds,
         including any applications;

      e. All information relating to the purchase, titling, and insurance of
         vehicles, real estate, and other assets, including safe deposit boxes and
         keys;

      f. All financial statements, accounts payable/receivable, and credit
         reports.

4. All records relating to the ordering, maintenance, or dispensing of controlled
   substances or other medications, and any and all non-controlled and controlled
   substances in Schedules II, III, IV, and/or V.

5. Documentation of all patient appointments or scheduling and patient sign-in
   sheets.

6. All documents consisting, concerning or relating to all current and former
   employees, including personnel files, employee rosters, names, addresses,
   telephone numbers, email addresses, time cards or similar records, expense

                                      86
Case 2:20-mc-50408-NGE ECF No. 1, PageID.88 Filed 03/13/20 Page 88 of 94




   reports, training information, certification verification, salary and
   compensation information, disciplinary records, licensure records, job
   applications, job descriptions, employment agreements, and W-2 forms.

7. All documents constituting, concerning or relating to work diaries, calendars,
   logs, appointment books, and schedules.

8. All records related to any payments made to patients or others to induce
   patients to seek treatment from any of the above referenced individuals or
   businesses.

9. All invoices and supporting documentation evidencing monies owed to or
   received from any of the above referenced individuals or businesses.

10.All contracts, billing agreements, professional services agreements, or any
   other contracts between the above referenced individuals or businesses, and
   any other individual, company, physician, or billing company.

11.All Medicare handbooks, manuals, newsletters or other Medicare
   publications.

12.Records of control over other areas such as storage units where financial,
   medical, or other billing records may be maintained.

13.Records of control of the premises and things described, namely, utility bills,
   telephone bills, rent, or lease records pertaining to or evidencing ownership or
   control of the premises to be searched.

14.All retrievable information such as recorded telephone messages, and other
   electronically stored information and computer hardware, including floppy
   discs, compact discs, other data storage discs or tapes, or thumb or flash
   drives. Any electronic storage media, including cellular telephones, pagers,
   electronic organizers, and PDAs, may be held for such reasonable time as
   necessary to determine whether it contains data within the ambit of this
   warrant. When data is found on a personal computer storage drive file, the
   agents executing this search warrant are authorized to seize, where necessary,
   the computer system’s input/output or “I/O” devices, software,
   documentation, and data security devices. When the computer analyst
   determines that these items are no longer necessary to retrieve and preserve
   that data evidence, they will be returned within a reasonable time.


                                      87
Case 2:20-mc-50408-NGE ECF No. 1, PageID.89 Filed 03/13/20 Page 89 of 94




15.Instructions, memoranda, passwords, and other information relating to, or
   required to facilitate the operation of, any computer equipment which contains
   any of the aforesaid information.

16.Organizational or corporate papers filed with the appropriate state agencies
   and any amendments thereto, including, without limitation, articles of
   incorporation, by-laws, and annual reports.

17.All correspondence, including memoranda, letters, and electronic mailings
   (emails) concerning any of the records described in the previous paragraphs.

18.Currency or other items of significant value reasonably believed to be
   proceeds of the illegal activity described in the affidavit for this search
   warrant.

19.Records related to assets or items of significant value reasonably believed to
   be proceeds of the illegal activity described in the affidavit for this search
   warrant.

                                   ***

20.Regarding records and information pertaining to the above stated offense
   which may be stored in digital form, law enforcement personnel executing
   this search warrant will employ the following procedure in searching for data
   capable of being read, stored or interpreted by a computer:

      a. Upon securing the premises, law enforcement personnel trained in
         searching and seizing computer data (the “computer personnel”) will
         make an initial review of any computer equipment and storage devices
         to determine whether or not these items can be searched on-site in a
         reasonable amount of time and without jeopardizing the ability to
         preserve the data.

      b. If the computer equipment and storage devices cannot be searched on-
         site in a reasonable amount of time and without jeopardizing the
         preservation of the data, then the computer personnel will determine
         whether it is practical to copy/image the data.

      c. If the computer personnel determine it is not practical to perform on-
         site searching, copying, or imaging (due to time, technical, or other
         considerations), then the computer equipment and storage devices will

                                     88
Case 2:20-mc-50408-NGE ECF No. 1, PageID.90 Filed 03/13/20 Page 90 of 94




         be seized and transported to an appropriate law enforcement laboratory
         for review. The computer equipment and storage devices will be
         reviewed by appropriately trained personnel in order to extract and
         seize any data that falls within the list of items to be seized set forth
         herein.

      d. Any data storage device that is encrypted and unreadable will not be
         returned until law enforcement personnel have determined that it or its
         data do not constitute (1) an instrumentality of the offense, (2) a fruit of
         the criminal activity, (3) contraband, (4) otherwise unlawfully
         possessed property, or (5) items that fall within the list of items to be
         seized set forth herein.

      e. In searching the data, computer personnel may examine all of the data
         contained in the computer equipment and storage devices to view their
         precise contents and determine whether the data falls within the items
         to be seized as set forth herein.

      f. If the computer personnel determine that the computer equipment and
         storage devices are no longer necessary to retrieve and preserve the
         data, and the items are not subject to seizure pursuant to Federal Rule
         of Criminal Procedure 41 (b), the government will return these items
         within a reasonable period of time.

      g. In order to search for data pertaining to the above stated offenses that
         is capable of being read or interpreted by a computer, law enforcement
         personnel will need to seize and search the following items, subject to
         the procedures set forth above:

            i.   Any computer equipment and storage device capable of being
                 used to commit or store evidence of the offenses listed above;

           ii.   Any computer equipment used to facilitate the transmission,
                 creation, display, encoding or storage of data, including but not
                 limited to word processing equipment, modems, docking
                 stations, monitors, printer, plotters, encryption devices, and
                 optical scanners;

          iii.   Any magnetic, electronic or optical storage device capable of
                 storing data such as floppy disks, fixed hard disk drives, external
                 hard drives and enclosures, network attached storage units,
                                       89
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.91 Filed 03/13/20 Page 91 of 94




                    removable hard disk cartridges, tapes, laser disks, videocassettes,
                    CD’s, DVD’s, zip disks, smart cards, memory sticks, memory
                    calculators, PDA’s, USB flash drives, printers and fax machines
                    with memory buffers, PC cards, electronic dialers, electronic
                    notebooks, mobile telephones, answering machines, and/or other
                    media that is capable of storing magnetic coding;

             iv.    Any documentation, operating logs and reference manuals
                    regarding the operation of the computer equipment, storage
                    devices, or software;

              v.    Any applications, utility programs, compilers, interpreters, and
                    other software used to facilitate direct or indirect communication
                    with the computer hardware, storage devices or data to be
                    searched;

             vi.    Any physical keys, encryption devices or similar physical items
                    that are necessary to gain access to the computer equipment,
                    storage devices, or data; and

             vii.   Any passwords, password files, test keys, encryption codes, or
                    other information necessary to access the computer equipment,
                    storage devices or data.

      The terms records, documents, communications, and applications, includes all

of the foregoing items of evidence in whatever form and by whatever means such

records, documents, communications, applications, their drafts or their

modifications may have been created or stored, including (but not limited to) any

handmade form (such as writing or drawing with any implement, on any surface,

directly or indirectly); any photographic form (such as microfilm, microfiche, prints,

slides, negative, videotapes, photocopies); any mechanical form (such as printing or

typing); any electrical, electronic, or magnetic form (such as tape recordings,


                                          90
  Case 2:20-mc-50408-NGE ECF No. 1, PageID.92 Filed 03/13/20 Page 92 of 94




cassettes, compact discs, or any information on an electronic or magnetic storage

device, such as floppy diskettes, hard drives, backup tapes, CD ROMs, optical discs,

printer buffers, smart cards, memory calculators, or electronic notebooks, as well as

printouts and readouts from any magnetic storage.




                                         91
                  Case 2:20-mc-50408-NGE ECF No. 1, AUSA:
                                                    PageID.93
                                                          Claire Filed 03/13/20 Page
                                                                 Sobczak              93 of 94
                                                                                 Telephone: (202) 591-5418
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Agent:              Michael Pemberton              Telephone: (313) 670-9117


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No.                    20-50408-1
      11190 Gratiot Ave.                                                   )
      Detroit, Michigan 48213                                              )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                         .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




          YOU ARE COMMANDED to execute this warrant on or before March 27, 2020                         (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. ✔ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                              (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                       .


Date and time issued:             March 13, 2020        6:07 pm
                                                                                                         Judge’s signature

City and state:        Detroit, MI                                               Hon. David R. Grand            U. S. Magistrate Judge
                                                                                                       Printed name and title
                  Case 2:20-mc-50408-NGE ECF No. 1, PageID.94 Filed 03/13/20 Page 94 of 94
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
